 



EXECUTION COPY
GUARANTEE AND COLLATERAL AGREEMENT
made by
AMERICAN CELLULAR CORPORATION,
and certain of its Affiliates
in favor of
LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
Dated as of March 15, 2007





--------------------------------------------------------------------------------



 



 



TABLE OF CONTENTS

                          Page SECTION 1. DEFINED TERMS   1
 
           
 
  1.1   Definitions   1  
 
  1.2   Other Definitional Provisions   5
 
            SECTION 2. GUARANTEE   5
 
           
 
  2.1   Guarantee   5
 
           
 
  2.2   Right of Contribution   6
 
           
 
  2.3   No Subrogation   6
 
           
 
  2.4   Amendments, etc. with respect to the Borrower Obligations   6
 
           
 
  2.5   Guarantee Absolute and Unconditional   6
 
           
 
  2.6   Reinstatement   7
 
           
 
  2.7   Payments   7
 
           
 
  2.8   Subordination   7
 
            SECTION 3. GRANT OF SECURITY INTEREST   8
 
           
 
  3.1       8
 
            SECTION 4. REPRESENTATIONS AND WARRANTIES   9
 
           
 
  4.1   Representations in Credit Agreement   9
 
           
 
  4.2   Title; No Other Liens   10
 
           
 
  4.3   Perfected First Priority Liens   10
 
           
 
  4.4   Jurisdiction of Organization; Chief Executive Office   10
 
           
 
  4.5   Inventory and Equipment   10
 
           
 
  4.6   Farm Products   10
 
           
 
  4.7   Investment Property   10
 
           
 
  4.8   Receivables   11
 
           
 
  4.9   Intellectual Property   11
 
           
 
  4.10   Commercial Tort Claims   11
 
            SECTION 5. COVENANTS   11
 
           
 
  5.1   Covenants in Credit Agreement   11
 
           
 
  5.2   Delivery of Instruments, Certificated Securities and Chattel Paper   11
 
           
 
  5.3   Maintenance of Insurance   12

i



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS
(continued)

                          Page
 
  5.4   Payment of Obligations   12
 
           
 
  5.5   Maintenance of Perfected Security Interest; Further Documentation   12
 
           
 
  5.6   Changes in Locations, Name, etc.   13
 
           
 
  5.7   Notices   13
 
           
 
  5.8   Investment Property   13
 
           
 
  5.9   Receivables   14
 
           
 
  5.10   Intellectual Property   14
 
           
 
  5.11   Commercial Tort Claims   16
 
            SECTION 6. REMEDIAL PROVISIONS   16
 
           
 
  6.1   Certain Matters Relating to Receivables   16
 
           
 
  6.2   Communications with Obligors; Grantors Remain Liable   16
 
           
 
  6.3   Pledged Stock   17
 
           
 
  6.4   Proceeds to be Turned Over to Administrative Agent   18
 
           
 
  6.5   Application of Proceeds   18
 
           
 
  6.6   Code and Other Remedies   19
 
           
 
  6.7   Waiver; Deficiency   19
 
           
 
  6.8   FCC Compliance   20
 
            SECTION 7. THE ADMINISTRATIVE AGENT   20
 
           
 
  7.1   Administrative Agent’s Appointment as Attorney-in-Fact, etc   20
 
           
 
  7.2   Duty of Administrative Agent   22
 
           
 
  7.3   Recording of Financing Statements   22
 
           
 
  7.4   Authority of Administrative Agent   23
 
            SECTION 8. MISCELLANEOUS   23
 
           
 
  8.1   Amendments in Writing   23
 
           
 
  8.2   Notices   23
 
           
 
  8.3   Waiver by Course of Conduct; Cumulative Remedies   23
 
           
 
  8.4   Enforcement Expenses; Indemnification   23
 
           
 
  8.5   Successors and Assigns   24
 
           
 
  8.6   Set-Off   24

ii



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS
(continued)

                          Page
 
  8.7   Counterparts   24
 
           
 
  8.8   Severability   24
 
           
 
  8.9   Section Headings   24  
 
  8.10   Integration   24
 
           
 
  8.11   GOVERNING LAW   25
 
           
 
  8.12   Submission To Jurisdiction; Waivers   25
 
           
 
  8.13   Acknowledgements   25
 
           
 
  8.14   Additional Grantors   25
 
           
 
  8.15   Releases   25
 
           
 
  8.16   WAIVER OF JURY TRIAL   26

iii



--------------------------------------------------------------------------------



 



 

          GUARANTEE AND COLLATERAL AGREEMENT, dated as of March 15, 2007, made
by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Grantors”), in favor of LEHMAN
COMMERCIAL PAPER INC., as Administrative Agent (in such capacity, the
“Administrative Agent”) acting pursuant to this Agreement for the benefit of the
Secured Parties.
W I T N E S S E T H:
          WHEREAS, pursuant to the Credit Agreement dated as of March 15, 2007
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among American Cellular Corporation, a Delaware corporation (the
“Borrower”), the Lenders parties thereto, the Subsidiary Guarantors (as defined
therein), ACC Holdings, LLC, an Oklahoma limited liability company (“Holdings”),
as Guarantor, and LEHMAN COMMERCIAL PAPER INC., as administrative agent (in such
capacity, the “Administrative Agent”), MORGAN STANLEY SENIOR FUNDING, INC., as
syndication agent (in such capacity, the “Syndication Agent”) and BEAR, STEARNS
& CO., INC., DEUTSCHE BANK TRUST COMPANY AMERICAS and CITICORP NORTH AMERICA,
INC., as co-documentation agents (in such capacity, the “Co-Documentation
Agents”), the Lenders have severally agreed to make extensions of credit to the
Borrower upon the terms and subject to the conditions set forth therein;
          WHEREAS, the Borrower is a member of an affiliated group of companies
that includes each other Grantor;
          WHEREAS, the proceeds of the extensions of credit under the Credit
Agreement will be used in part to enable the Borrower to make valuable transfers
to one or more of the other Grantors in connection with the operation of their
respective businesses;
          WHEREAS, the Borrower and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement and, to
the extent applicable, from the Specified Hedge Agreements; and
          WHEREAS, it is a condition precedent to the obligation of the Lenders
to make their respective extensions of credit to the Borrower under the Credit
Agreement and, to the extent applicable, of Qualified Counterparties to provide
financial accommodations under Specified Hedge Agreements that the Grantors
shall have executed and delivered this Agreement to the Administrative Agent for
the ratable benefit of the Secured Parties;
          NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder and to induce Qualified Counterparties to enter into Specified Hedge
Agreements, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:
SECTION 1. DEFINED TERMS
     1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms which are defined in the New York UCC
are used herein as so defined: Accounts, Certificated Security, Chattel Paper,
Commercial Tort Claims, Documents, Equipment, Farm Products, General
Intangibles, Goods, Instruments, Inventory, Letter-of-Credit Rights and
Supporting Obligations.



--------------------------------------------------------------------------------



 



2

     (b) The following terms shall have the following meanings:
     “Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.
     “Borrower Credit Agreement Obligations”: the collective reference to the
unpaid principal of and interest on the Loans and Reimbursement Obligations and
all other obligations and liabilities of the Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to any Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents or, any Letter of Credit, or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Lenders that are
required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements).
     “Borrower Hedge Agreement Obligations”: the collective reference to all
obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in any Specified Hedge
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to any Qualified Counterparty, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, any Specified
Hedge Agreement or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the relevant Qualified
Counterparty that are required to be paid by the Borrower pursuant to the terms
of any Specified Hedge Agreement).
     “Borrower Obligations”: the collective reference to (i) the Borrower Credit
Agreement Obligations, (ii) the Borrower Hedge Agreement Obligations, and
(iii) all other obligations and liabilities of the Borrower, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement (including, without limitation, all fees and disbursements of counsel
to the Secured Parties that are required to be paid by the Borrower pursuant to
the terms of this Agreement).
     “Collateral”: as defined in Section 3.
     “Collateral Account”: any collateral account established by the
Administrative Agent as provided in Section 6.1 or 6.4.
     “Copyrights”: (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in



--------------------------------------------------------------------------------



 



3

connection therewith, including, without limitation, all registrations,
recordings and applications in the United States Copyright Office, and (ii) the
right to obtain all renewals thereof.
     “Copyright Licenses”: any written agreement naming any Grantor as licensor
or licensee (including, without limitation, those listed in Schedule 6),
granting any right under any Copyright, including, without limitation, the grant
of rights to manufacture, distribute, exploit and sell materials derived from
any Copyright.
     “Deposit Account”: as defined in the Uniform Commercial Code of any
applicable jurisdiction and, in any event, including, without limitation, any
demand, time, savings, passbook or like account maintained with a depositary
institution.
     “Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.
     “Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.
     “Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Secured Parties that are required to be paid by such Guarantor pursuant
to the terms of this Agreement or any other Loan Document or any Specified Hedge
Agreement).
     “Guarantors”: the collective reference to each Grantor other than the
Borrower.
     “Intangible Assets”: any contract, Authorization, General Intangible,
Copyright License, Patent License or Trademark License.
     “Intellectual Property”: the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
     “Intercompany Note”: any promissory note evidencing loans made by any
Grantor to any Group Member.
     “Investment Property”: the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than (A) any Foreign Subsidiary Voting Stock excluded from the definition
of “Pledged Stock” in this Section 1.1 and (B) partnership interests in Alton
CellTelCo Partnership) and (ii) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Stock.
     “Issuers”: the collective reference to each issuer of any Investment
Property.
     “New York UCC”: the Uniform Commercial Code as from time to time in effect
in the State of New York.



--------------------------------------------------------------------------------



 



4

     “Obligations”: (i) in the case of the Borrower, the Borrower Obligations,
and (ii) in the case of each Guarantor, its Guarantor Obligations.
     “Patents”: (i) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 5, and (iii) all rights to obtain any reissues
or extensions of the foregoing.
     “Patent License”: all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.
     “Pledged Notes”: all promissory notes listed on Schedule 1, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).
     “Pledged Stock”: the shares of Capital Stock listed on Schedule 1, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall more than 65% of the total outstanding Foreign
Subsidiary Voting Stock of any Excluded Foreign Subsidiary be required to be
pledged hereunder.
     “Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64)
of the New York UCC on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Investment Property,
collections thereon or distributions or payments with respect thereto.
     “Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
     “Securities Account”: as defined in the Uniform Commercial Code of any
applicable jurisdiction.
     “Securities Act”: the Securities Act of 1933, as amended.
     “Trademarks”: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto and
(ii) the right to obtain all renewals thereof.
     “Trademark License”: any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark.



--------------------------------------------------------------------------------



 



5

     “Unasserted Contingent Obligations”: at any time, Obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities
(excluding (a) Obligations in respect of the principal of, and interest and
premium (if any) on, and fees and expenses relating to, any Obligation and
(b) contingent reimbursement obligations in respect of amounts that may be drawn
under outstanding letters of credit or contingent payments that may be payable
upon termination of a Specified Hedge Agreement) in respect of which no
assertion of liability (whether oral or written) and no claim or demand for
payment (whether oral or written) has been made (and, in the case of Obligations
for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.
     1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
          (b) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (c) Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.
SECTION 2. GUARANTEE
     2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.
          (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
          (c) Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of any Secured Party hereunder.
          (d) The guarantee contained in this Section 2 shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement the Borrower may be free from any Borrower
Obligations.
          (e) No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Secured Party from
the Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor under this Section 2 which shall,
notwithstanding any such payment (other than any payment



--------------------------------------------------------------------------------



 



6

made by the Borrower or such Guarantor in respect of the Borrower Obligations or
any payment received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Obligations are paid in full, no
Letter of Credit shall be outstanding and the Commitments are terminated.
     2.2 Right of Contribution. Each Subsidiary Guarantor hereby agrees that to
the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 2.3. The provisions of this Section 2.2
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Secured Parties, and each Subsidiary Guarantor shall remain
liable to the Secured Parties for the full amount guaranteed by such Subsidiary
Guarantor hereunder.
     2.3 No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by any Secured
Party, no Guarantor shall be entitled to be subrogated to any of the rights of
any Secured Party against the Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by any Secured Party for the
payment of the Borrower Obligations, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from the Borrower or any other
Guarantor in respect of payments made by such Guarantor hereunder, until the
Obligations (other than Unasserted Contingent Obligations) are paid in full, no
Letter of Credit shall be outstanding and the Commitments are terminated. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when the Obligations (other than Unasserted Contingent Obligations)
shall not have been paid in full, such amount shall be held by such Guarantor in
trust for the Secured Parties, segregated from other funds of such Guarantor,
and shall, forthwith upon receipt by such Guarantor, be turned over to the
Administrative Agent in the exact form received by such Guarantor (duly indorsed
by such Guarantor to the Administrative Agent, if required), to be applied
against the Borrower Obligations, whether matured or unmatured, as the
Administrative Agent may determine in accordance with Section 6.5.
     2.4 Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by any Secured Party may be rescinded by such Secured Party and
any of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by any Secured Party,
and the Credit Agreement and the other Loan Documents, any Specified Hedge
Agreement and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, in
accordance with the provisions set forth therein, as the Administrative Agent
(or the requisite Lenders or all Lenders, as the case may be, or, in the case of
Specified Hedge Agreement, the relevant Qualified Counterparty) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by any Secured Party for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. No Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.
     2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by any Secured Party upon the
guarantee contained in this Section 2 or acceptance of the



--------------------------------------------------------------------------------



 



7

guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between the Borrower and any of
the Guarantors, on the one hand, and the Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Section 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (1) the validity or
enforceability of the Credit Agreement or any other Loan Document or any
Specified Hedge Agreement, any of the Borrower Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any Secured Party, (2) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against any Secured Party, or (3) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations, or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, any Secured Party may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.
     2.6 Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.
     2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in Dollars
at the Funding Office specified in the Credit Agreement.
     2.8 Subordination. Each Guarantor hereby agrees that any Indebtedness of
the Borrower now or hereafter owing to any Guarantor, whether heretofore, now or
hereafter created (the “Guarantor Subordinated Debt”), is hereby subordinated to
all of the Obligations and that, except as permitted under the Credit Agreement,
the Guarantor Subordinated Debt shall not be paid in whole or in part until all
the Obligations have been paid in full and the guarantee contained in this
Section 2 is terminated and of no further force or effect. No Guarantor shall
accept any payment of or on account of any Guarantor Subordinated Debt at any
time in contravention of the foregoing. Upon the occurrence and during the
continuance of an Event of Default, the Borrower shall pay to the Administrative
Agent any payment of



--------------------------------------------------------------------------------



 



8

all or any part of the Guarantor Subordinated Debt and any amount so paid to the
Administrative Agent shall be applied to payment of the Obligations as provided
in this Agreement and in the Credit Agreement. Each payment on the Guarantor
Subordinated Debt received in violation of any of the provisions hereof shall be
deemed to have been received by such Guarantor as trustee for the Secured
Parties and shall be paid over to the Administrative Agent immediately on
account of the Obligations, but without otherwise affecting in any manner such
Guarantor’s liability hereof. Each Guarantor agrees to file all claims against
the Borrower in any bankruptcy or other proceeding in which the filing of claims
is required by law in respect of any Guarantor Subordinated Debt, and the
Administrative Agent shall be entitled to all of such Guarantor’s rights
thereunder. If for any reason a Guarantor fails to file such claim at least five
Business Days prior to the last date on which such claim should be filed, such
Guarantor hereby irrevocably appoints the Administrative Agent as its true and
lawful attorney-in-fact and is hereby authorized to act as attorney-in-fact in
such Guarantor’s name to file such claim or, in the Administrative Agent’s
discretion, to assign such claim to and cause proof of claim to be filed in the
name of the Administrative Agent or its nominee. In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to the Administrative Agent the full amount payable on the
claim in the proceeding, and, to the full extent necessary for that purpose,
each Guarantor hereby assigns to the Administrative Agent all of such
Guarantor’s rights to any payments or distributions to which such Guarantor
otherwise would be entitled. If the amount so paid is greater than such
Guarantor’s liability hereunder, the Administrative Agent shall pay the excess
amount to the party entitled thereto. In addition, each Guarantor hereby
irrevocably appoints the Administrative Agent as its attorney-in-fact to
exercise all of such Guarantor’s voting rights in connection with any bankruptcy
proceeding or any plan for the reorganization of the Borrower.
SECTION 3. GRANT OF SECURITY INTEREST
     3.1 Each Grantor hereby pledges, assigns and transfers to the
Administrative Agent, and hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in, all of the
following property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:
          (a) all Accounts;
          (b) all Chattel Paper;
          (c) all Deposit Accounts;
          (d) all Documents;
          (e) all Equipment;
          (f) all General Intangibles;
          (g) all Instruments;
          (h) all Intellectual Property;



--------------------------------------------------------------------------------



 



9

          (i) all Inventory;
          (j) all Investment Property;
          (k) all Letter-of-Credit Rights;
          (l) all Goods and other property not otherwise described above (except
for any property specifically excluded from any clause in this section above,
and any property specifically excluded from any defined term used in any clause
of this section above);
          (m) all books and records pertaining to the Collateral;
          (n) all FCC Licenses and all Authorizations; and
          (o) to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.
Notwithstanding any other provision of this Agreement, the Collateral shall not
include, and this Section 3.1 shall not grant any security interest in, (i) any
Intangible Asset, in each case only to the extent that the grant by the relevant
Grantor of a security interest pursuant to this Agreement in such Grantor’s
right, title and interest in such Intangible Asset (A) is prohibited by legally
enforceable provisions of any contract, agreement, instrument or indenture
governing such Intangible Asset, (B) would give any other party to such
contract, agreement, instrument or indenture a legally enforceable right to
terminate its obligations thereunder, (C) is permitted only with the consent of
another party, if the requirement to obtain such consent is legally enforceable
and such consent has not been obtained or (D) with respect to any FCC License,
to the extent prohibited pursuant to the Communications Act (but only, in each
case, to the extent, and for so long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the New York UCC or
any other Requirement of Law, and at such time the Grantor shall be deemed to
have granted (without any further action) a security interest, pursuant to
Sections 3.1 and 3.2, in, as applicable, such Intangible Asset (including any
FCC License); and (ii) any Foreign Subsidiary Voting Stock and the partnership
interests in Alton CellTelCo Partnership excluded from the definition of
“Pledged Stock” set forth in Section 1.1.; provided that in any event any
Receivable or any money or other amounts due or to become due under any such
contract, agreement, instrument, indenture or Intangible Asset shall not be
subject to clauses (i) or (ii) above (or if it contained a provision limiting
the transferability or pledge thereof would be) subject to Section 9-406 of the
New York UCC (a) then the applicable Grantor shall at such time be deemed to
have granted a security interest in such property or asset in accordance with
this Section 3.1 (as applicable to such Grantor) and (b) the right to receive,
and any interest in, all Proceeds of, or monies or other consideration received
from or attributable to the sale, transfer, assignment or other disposition of,
any FCC License, any Authorization or any other Intangible Asset shall be
subject to the security interests granted pursuant to this Section 3.1.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder and to induce the Qualified Counterparties
to enter into the Specified Hedge Agreements, each Grantor hereby represents and
warrants to each Secured Party that:
     4.1 Representations in Credit Agreement. In the case of each Grantor, the
representations and warranties set forth in Section 5 of the Credit Agreement as
they relate to such Guarantor or to the



--------------------------------------------------------------------------------



 



10

Loan Documents to which such Guarantor is a party, each of which is hereby
incorporated herein by reference, are true and correct on the Closing Date and
shall be true and correct in all material respects after the Closing Date, and
each Secured Party shall be entitled to rely on each of them as if they were
fully set forth herein; provided that each reference in each such representation
and warranty to the Borrower’s knowledge shall, for the purposes of this
Section 4.1, be deemed to be a reference to such Guarantor’s knowledge.
     4.2 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims of others. No financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement or as are permitted by the Credit Agreement. For the avoidance
of doubt, it is understood and agreed that any Grantor may, as part of its
business, grant licenses to third parties to use Intellectual Property owned or
developed by a Grantor. For purposes of this Agreement and the other Loan
Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual Property. Each Secured Party understands that any such licenses may
be exclusive to the applicable licensees, and such exclusivity provisions may
limit the ability of the Administrative Agent to utilize, sell, lease or
transfer the related Intellectual Property or otherwise realize value from such
Intellectual Property pursuant hereto.
     4.3 Perfected First Priority Liens. The security interests granted pursuant
to this Agreement constitute valid perfected security interests in all of the
Collateral in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
and upon completion of the filings and other actions required under Section 5
hereof, are prior to all other Liens on the Collateral in existence on the date
hereof except for Dispositions and Liens permitted by Section 8.3 of the Credit
Agreement.
     4.4 Jurisdiction of Organization; Chief Executive Office. On the date
hereof, such Grantor’s jurisdiction of organization, identification number from
the jurisdiction of organization (if any), and the location of such Grantor’s
chief executive office or sole place of business or principal residence, as the
case may be, are specified on Schedule 3. Such Grantor has furnished to the
Administrative Agent a certified charter, certificate of incorporation or other
organization document and long-form good standing certificate as of a date which
is recent to the date hereof.
     4.5 Inventory and Equipment. On the date hereof, the Inventory and the
Equipment (other than mobile goods) are kept at the locations listed on
Schedule 4.
     4.6 Farm Products. None of the Collateral constitutes, or is the Proceeds
of, Farm Products.
     4.7 Investment Property. (a) The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of each
Issuer owned by such Grantor or, in the case of Foreign Subsidiary Voting Stock,
if less, 65% of the outstanding Foreign Subsidiary Voting Stock of each relevant
Issuer.
          (b) All the shares of the Pledged Stock have been duly and validly
issued and are fully paid and nonassessable.



--------------------------------------------------------------------------------



 



11

          (c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.
          (d) Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of, or claims of, any other Person,
except Liens permitted by Section 8.3 of the Credit Agreement.
     4.8 Receivables. (a) No amount payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Administrative Agent (other than (i) checks
received in the ordinary course of business and (ii) the Equipment Lease and
Switch Sharing Agreements).
          (b) The amounts represented by such Grantor to the Secured Parties
from time to time as owing to such Grantor in respect of the Receivables will at
such times be accurate in all material respects.
     4.9 Intellectual Property. No Grantor owns any Intellectual Property in its
own name on the date hereof which is material to the conduct of the business of
such Grantor.
     4.10 Commercial Tort Claims. (a) On the date hereof, except to the extent
listed in Section 3.1 above, no Grantor has rights in any Commercial Tort Claim
with potential value in excess of $3,000,000.
          (b) Upon the filing of a financing statement covering any Commercial
Tort Claim referred to in Section 5.11 hereof against such Grantor in the
jurisdiction specified in Schedule 2 hereto, the security interest granted in
such Commercial Tort Claim will constitute a valid perfected security interest
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase such Collateral from Grantor, which security
interest shall be prior to all other Liens on such Collateral except for
unrecorded liens permitted by the Credit Agreement which have priority over the
Liens on such Collateral by operation of law.
SECTION 5. COVENANTS
          Each Grantor covenants and agrees with the Secured Parties that, from
and after the date of this Agreement until the Obligations (other than
Unasserted Contingent Obligations) shall have been paid in full, no Letter of
Credit shall be outstanding and the Commitments shall have terminated:
     5.1 Covenants in Credit Agreement. In the case of each Guarantor, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Guarantor or any of its Subsidiaries.
     5.2 Delivery of Instruments, Certificated Securities and Chattel Paper. If
any amount payable in excess of $1,000,000 individually and $10,000,000 in the
aggregate under or in connection with any of the Collateral shall be or become
evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be immediately
delivered to



--------------------------------------------------------------------------------



 



12

the Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement.
     5.3 Maintenance of Insurance. (a) Such Grantor will maintain, with
financially sound and reputable companies, insurance policies (i) which satisfy
the requirements of Section 7.5 of the Credit Agreement and (ii) to the extent
requested by the Administrative Agent, insuring such Grantor, the Administrative
Agent and the Secured Parties against liability for personal injury and property
damage relating to such Inventory and Equipment, such policies to be in such
form and amounts and having such coverage which satisfy the requirements of
Section 7.5 of the Credit Agreement.
          (b) All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof (or such shorter period as the Administrative Agent may
agree in its sole discretion), (ii) name the Administrative Agent as insured
party or loss payee and (iii) be reasonably satisfactory in all other respects
to the Administrative Agent.
     5.4 Payment of Obligations. Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings, reserves in conformity with
GAAP with respect thereto have been provided on the books of such Grantor and
such proceedings could not reasonably be expected to result in the sale,
forfeiture or loss of any material portion of the Collateral or any interest
therein.
     5.5 Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever.
          (b) Such Grantor will furnish to the Administrative Agent and the
Lenders from time to time statements and schedules further identifying and
describing the assets and property of such Grantor and such other reports in
connection with the Collateral as the Administrative Agent may reasonably
request, all in reasonable detail.
          (c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (1) the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(2) in the case of Investment Property, Deposit Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto.
          (d) As soon as practicable after the Closing Date, but in no event to
exceed 30 Business Days after the Closing Date (unless otherwise agreed by the
Administrative Agent), the Grantors shall deliver deposit account control
agreements in form and substance reasonably satisfactory to the Administrative
Agent with respect to the Deposit Accounts listed on Schedule 6. In no event
shall any



--------------------------------------------------------------------------------



 



13

Grantor maintain any Deposit Accounts (other than those subject to a deposit
account control agreement in favor of the Administrative Agent) or Securities
Account that hold funds or securities, as applicable (i) at any time $4,000,000
in the aggregate and (ii) for any period of three consecutive days in excess of
$500,000.
     5.6 Changes in Locations, Name, etc.. Such Grantor will not, except upon
30 days’ prior written notice to the Administrative Agent and delivery to the
Administrative Agent of (1) all documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein and (2) if applicable, a written
supplement to Schedule 4 showing any additional location at which Inventory or
Equipment shall be kept:
(a) change its jurisdiction of organization or the location of its chief
executive office or sole place of business from that referred to in Section 4.4;
or
(b) change its name, identity or corporate structure to such an extent that any
financing statement filed by the Administrative Agent in connection with this
Agreement would become seriously misleading.
     5.7 Notices. Such Grantor will advise the Administrative Agent and the
Lenders promptly upon becoming aware thereof, in reasonable detail, of:
          (a) any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder; and
          (b) the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.
     5.8 Investment Property. (a) If such Grantor shall become entitled to
receive or shall receive any stock certificate (including, without limitation,
any certificate representing a stock dividend or a distribution in connection
with any reclassification, increase or reduction of capital or any certificate
issued in connection with any reorganization), option or rights in respect of
the Capital Stock of any Issuer, whether in addition to, in substitution of, as
a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Secured Parties, hold the same in trust for the Secured Parties and deliver
the same forthwith to the Administrative Agent in the exact form received, duly
indorsed by such Grantor to the Administrative Agent, if required, together with
an undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations. Any sums paid upon or in
respect of the Investment Property upon the liquidation or dissolution of any
Issuer (unless, if treated as a Disposition, would be permitted under the Credit
Agreement) shall be paid over to the Administrative Agent to be held by it
hereunder as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent, be delivered to the Administrative Agent to
be held by it hereunder as additional collateral security for the Obligations.
If any sums of money or property so paid or distributed in respect of the
Investment Property shall be received by such Grantor, such Grantor shall, until
such money or property is paid or delivered to the Administrative Agent, hold
such money or property in trust for the



--------------------------------------------------------------------------------



 



14

Secured Parties, segregated from other funds of such Grantor, as additional
collateral security for the Obligations.
          (b) Without the prior written consent of the Administrative Agent,
such Grantor will not, except as otherwise permitted under the Credit Agreement
(i) vote to enable, or take any other action to permit, any Issuer to issue any
stock or other equity securities of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock or
other equity securities of any nature of any Issuer, (ii) sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Investment Property or Proceeds thereof, (iii) create, incur or permit
to exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Investment Property or Proceeds thereof, or any interest therein,
except for the security interests created by this Agreement or (iv) enter into
any agreement or undertaking restricting the right or ability of such Grantor or
the Administrative Agent to sell, assign or transfer any of the Investment
Property or Proceeds thereof.
          (c) In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Administrative Agent
promptly in writing of the occurrence of any of the events described in
Section 5.8(a) with respect to the Investment Property issued by it and
(iii) the terms of Sections 6.3(c) and 6.6(b) shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.6(b) with respect to the Investment Property issued by it.
          (d) Each Grantor agrees that it will take no action to cause or permit
any equity interest which is Collateral issued by a partnership or limited
liability company to become a “security” within the meaning of Sections 8-102
and 8-103 of the New York UCC (a “Security”), or to be evidenced by a
certificate representing any such equity interest and agrees that if,
notwithstanding the foregoing, any such equity interest shall be or become a
Security, the Grantors shall take such action as may be necessary to ensure that
at all times the Administrative Agent has a fully perfected first priority
security interest therein.
     5.9 Receivables. (a) Other than in the ordinary course of business, such
Grantor will not (i) grant any extension of the time of payment of any material
Receivable, (ii) compromise or settle any material Receivable for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of any material Receivable, (iv) allow any credit or discount
whatsoever on any material Receivable or (v) amend, supplement or modify any
material Receivable in any manner that could adversely affect its material
Receivables taken as a whole.
          (b) Such Grantor will deliver to the Administrative Agent a copy of
each material demand, notice or document received by it that questions or calls
into doubt the validity or enforceability of more than 10% of the aggregate
amount of the then outstanding Receivables.
     5.10 Intellectual Property. (a) Such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (ii) maintain as
in the past the quality of products and services offered under such Trademark,
(iii) use such Trademark with the appropriate notice of registration and all
other notices and legends required by applicable Requirements of Law, (iv) not
adopt or use any mark which is confusingly similar or a colorable imitation of
such Trademark unless the Administrative Agent, for the ratable benefit of the
Secured Parties, shall obtain a perfected security interest in such mark
pursuant to this Agreement, and (v) not (and not permit any



--------------------------------------------------------------------------------



 



15

licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby such Trademark may become invalidated or impaired in any way.
          (b) Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.
          (c) Such Grantor (either itself or through licensees) (i) will employ
each material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material Copyright may become invalidated or otherwise impaired. Such Grantor
will not (either itself or through licensees) do any act whereby any material
Copyright may fall into the public domain.
          (d) Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.
          (e) Such Grantor will notify the Administrative Agent and the Lenders
immediately if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.
          (f) Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within five Business Days after the last day
of the fiscal quarter in which such filing occurs. Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may request to evidence the Secured Parties’ security interest in any
Copyright, Patent or Trademark and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby.
          (g) Such Grantor will take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) of
Intellectual Property that it decides to register with a Governmental Authority
and to maintain each such registration of the material Intellectual Property,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability.
          (h) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.



--------------------------------------------------------------------------------



 



16

     5.11 Commercial Tort Claims. (a) If such Grantor shall obtain an interest
in any Commercial Tort Claim with a potential value in excess of $3,000,000,
such Grantor shall within 30 days of obtaining such interest sign and deliver
documentation reasonably acceptable to the Administrative Agent granting a
security interest under the terms and provisions of this Agreement in and to
such Commercial Tort Claim. Upon the filing of a financing statement covering
such Commercial Tort Claim against such Grantor in the jurisdiction specified in
Schedule 3 hereto, the security interest granted in such Commercial Tort Claim
will constitute a valid perfected security interest in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase such Collateral from Grantor, which security interest
shall be prior to all other Liens on such Collateral except for unrecorded liens
permitted by the Credit Agreement which have priority over the Liens on such
Collateral by operation of law.
SECTION 6. REMEDIAL PROVISIONS
     6.1 Certain Matters Relating to Receivables. (a) At the Administrative
Agent’s reasonable request, at any time after the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the
right to make test verifications of the Receivables in any manner and through
any medium that it reasonably considers advisable, and each Grantor shall
furnish all such assistance and information as the Administrative Agent may
require in connection with such test verifications. At any time after the
occurrence and during the continuance of an Event of Default, upon the
Administrative Agent’s request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables.
          (b) The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, subject to the Administrative Agent’s direction and
control after the occurrence and during the continuance of an Event of Default,
and the Administrative Agent may curtail or terminate said authority at any time
after the occurrence and during the continuance of an Event of Default. If
required by the Administrative Agent at any time after the occurrence and during
the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 6.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Secured Parties,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.
          (c) At the Administrative Agent’s request, after the occurrence and
during the continuance of an Event of Default, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.
     6.2 Communications with Obligors; Grantors Remain Liable. (a) The
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.



--------------------------------------------------------------------------------



 



17

          (b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.
          (c) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables (or any agreement giving rise
thereto) to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. No Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by any Secured Party of any
payment relating thereto, nor shall any Secured Party be obligated in any manner
to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.
     6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and
be continuing and the Administrative Agent shall have given notice to the
relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, in each case paid in the normal
course of business of the relevant Issuer, to the extent not prohibited in the
Credit Agreement, and to exercise all voting and corporate rights with respect
to the Investment Property; provided, however, that no vote shall be cast or
corporate or other organizational right exercised or other action taken which,
would reasonably be expected to impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.
          (b) If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the
Obligations in the order set forth in Section 6.5, and (ii) any or all of the
Investment Property shall be registered in the name of the Administrative Agent
or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (1) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (2) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
Issuer, or upon the exercise by any Grantor or the Administrative Agent of any
right, privilege or option pertaining to such Investment Property, and in
connection therewith, the right to deposit and deliver any and all of the
Investment Property with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it, but the Administrative Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.
          (c) Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the



--------------------------------------------------------------------------------



 



18

Administrative Agent in writing that (1) states that an Event of Default has
occurred and is continuing and (2) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Investment Property directly to the Administrative
Agent.
     6.4 Proceeds to be Turned Over to Administrative Agent. In addition to the
rights of the Secured Parties specified in Section 6.1 with respect to payments
of Receivables, if an Event of Default shall occur and be continuing, at the
request of the Administrative Agent, all Proceeds received by any Grantor
consisting of cash, checks and other Instruments shall be held by such Grantor
in trust for the Secured Parties, segregated from other funds of such Grantor,
and shall, forthwith upon receipt by such Grantor, be turned over to the
Administrative Agent in the exact form received by such Grantor (duly indorsed
by such Grantor to the Administrative Agent, if required). All Proceeds received
by the Administrative Agent hereunder shall be held by the Administrative Agent
in a Collateral Account maintained under its sole dominion and control. All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
such Grantor in trust for the Secured Parties) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.
     6.5 Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent shall apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order (it being understood that any application of such Proceeds
constituting Collateral by the Administrative Agent towards the payment of the
Obligations shall be made in the following order):
     First, to pay incurred and unpaid fees and expenses of the Administrative
Agent under the Loan Documents;
     Second, to the Administrative Agent, for application by it towards payment
of amounts then due and owing and remaining unpaid in respect of the
Obligations, pro rata among the Secured Parties according to the amounts of the
Obligations then due and owing and remaining unpaid to the Secured Parties; and
     Third, any balance of such Proceeds remaining after the Obligations (other
than Unasserted Contingent Obligations) shall have been paid in full, no Letters
of Credit shall be outstanding and the Commitments shall have terminated, shall
be paid over to the Borrower or to whomsoever may be lawfully entitled to
receive the same. For purposes of this Section, to the extent that any
Obligation is unmatured, unliquidated or contingent (other than Unasserted
Contingent Obligations) at the time any distribution is to be made pursuant to
clause Second above, the Administrative Agent shall allocate a portion of the
amount to be distributed pursuant to such clause for the benefit of the Secured
Parties holding such Obligations and shall hold such amounts for the benefit of
such Secured Parties until such time as such Obligations become matured,
liquidated and/or payable, at which time such amounts shall be distributed to
the holders of such Obligations to the extent necessary to pay such Obligations
in full (with any excess to be distributed in accordance with this Section as if
distributed at such time). In making determinations and allocations required by
this Section, the Administrative Agent may conclusively rely upon information
provided to it by the holder of the relevant Obligations (which, in the case of
the immediately preceding sentence) shall be a reasonable estimate of the



--------------------------------------------------------------------------------



 



19

amount of the Obligations) and shall not be required to, or be responsible for,
ascertaining the existence of or amount of any Obligations.
     6.6 Code and Other Remedies. (a) If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of any Secured Party or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. Any Secured Party shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
Section 6.6, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Secured Parties hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations,
in accordance with Section 6.5, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a)(3) of the New
York UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against any Secured Party arising out
of the exercise by them of any rights hereunder. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.
     (b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
     6.7 Waiver; Deficiency. Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by any Secured Party to collect such deficiency.



--------------------------------------------------------------------------------



 



20

     6.8 FCC Compliance. (a) Notwithstanding anything to the contrary in this
Agreement, the Administrative Agent shall not, without first obtaining the
approval of the applicable Communications Regulatory Authority, take any action
under this Agreement that would require, under the Communications Act or any
other Requirements of Law applicable at the time, such prior approval of such
Communications Regulatory Authority. In connection with taking any action
pursuant to this Agreement (including determining whether an approval of a
Communications Regulatory Authority is required in connection therewith), the
Administrative Agent shall be entitled to rely on the advice of FCC or other
regulatory counsel experienced in giving such advice selected by the
Administrative Agent (whether or not the advice rendered is ultimately
determined to be accurate).
          (b) If the approval of any Communications Regulatory Authority is
required in connection with any action taken by the Administrative Agent
(including any of its respective agents, officers and attorneys) in the exercise
of rights and remedies hereunder with respect to the Collateral, the Grantors
shall use all commercially reasonable efforts to obtain each such approval and
to cooperate with the Administrative Agent in any action to obtain such
approval. Each Grantor shall, at any time following the occurrence of a Default
or Event of Default which is continuing, upon the written request of the
Administrative Agent, execute and deliver (or cause the execution and delivery
of) all relevant applications, certificates, instruments, agreements and other
documents which are required to be filed in connection with obtaining any
required approval of each Communications Regulatory Authority and take such
other action as the Administrative Agent may request in connection therewith,
provided that if any such Grantor fails to execute and deliver any such
applications, certificates, instruments, agreements or other documents, then, on
the order of any court or other forum of competent jurisdiction, the clerk of
the court (or officer any other such forum) which has jurisdiction may execute
any such applications, certificates, instruments, agreements or other documents
on behalf of such Grantor. Each Grantor shall, upon the written request of the
Administrative Agent, execute and deliver such documents and take such other
action as may be required to enable the Administrative Agent (including any of
its respective agents, officers and attorneys), to obtain any required consent
from a Communications Regulatory Authority for the Administrative Agent, through
any receiver, trustee or otherwise, to operate any System pending the sale or
other disposition of such System hereunder. Each Grantor acknowledges and agrees
that (i) each FCC License, franchise and other similar agreements or
Authorizations of any Communications Regulatory Authority are unique assets
which (or the control of which) may have to be transferred to a Person in order
for the Administrative Agent and the Secured Parties to adequately realize the
full amount of the Obligations from the Collateral and (ii) that the breach of
this Section 6.8 by any Grantor would result in irreparable harm to the
Administrative Agent and the Secured Parties for which monetary damages are not
readily ascertainable and which might not adequately compensate the
Administrative Agent and the Secured Parties. Therefore in addition to any
remedy which the Administrative Agent and the Secured Parties may have at law or
in equity, the Administrative Agent and the Secured Parties shall have the
remedy of specific performance by the Grantors of the provisions of this
Section 6.8 and each Grantor hereby waives, and agrees to waive, any claim or
defense that the Administrative Agent and the Secured Parties would have an
adequate remedy at law for the breach by it of this Section 6.8 and any
requirement for posting of a bond or other certificate.
SECTION 7. THE ADMINISTRATIVE AGENT
     7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc.. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby



--------------------------------------------------------------------------------



 



21

gives the Administrative Agent the power and right, on behalf of such Grantor,
without notice to or assent by such Grantor, to do any or all of the following:

  (i)   in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;  
  (ii)   in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Secured Parties’ security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;     (iii)   pay or
discharge taxes and Liens levied or placed on or threatened against the
Collateral, effect any repairs or any insurance called for by the terms of this
Agreement and pay all or any part of the premiums therefor and the costs
thereof;     (iv)   execute, in connection with any sale provided for in Section
6.6, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral;     (v)   (1) direct any party liable
for any payment under any of the Collateral to make payment of any and all
moneys due or to become due thereunder directly to the Administrative Agent or
as the Administrative Agent shall direct; (2) ask or demand for, collect, and
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(3) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (4) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(5) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (6) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; (7) assign any
Copyright, Patent or Trademark (along with the goodwill of the business to which
any such Copyright, Patent or Trademark pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; and (8) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Secured Parties’ security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do; and



--------------------------------------------------------------------------------



 



22



  (vi)   license or sublicense whether on an exclusive or non-exclusive basis,
any Intellectual Property for such term and on such conditions and in such
manner as the Administrative Agent shall in its sole judgment determine and, in
connection therewith, such Grantor hereby grants to the Administrative Agent for
the benefit of the Secured Parties a royalty-free, world-wide irrevocable
license of its Intellectual Property.

     Anything in this Section 7.1 (a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.
          (b) If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.
          (c) The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Term Loans that are Base Rate Loans under the Credit
Agreement, from the date of payment by the Administrative Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.
          (d) Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
     7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. No Secured Party nor any of their
respective officers, directors, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Secured Parties hereunder are solely to protect the
Secured Parties’ interests in the Collateral and shall not impose any duty upon
any Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.
     7.3 Recording of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” or “all assets” in any such financing statements. Each
Grantor hereby ratifies and authorizes the filing by the Administrative Agent of
any financing statement with respect to the Collateral made prior to the date
hereof.



--------------------------------------------------------------------------------



 



23

     7.4 Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Secured Parties, be governed by the
Credit Agreement and by such other agreements with respect thereto as may exist
from time to time among them, but, as between the Administrative Agent and the
Grantors, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Secured Parties with full and valid authority so to act or
refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.
SECTION 8. MISCELLANEOUS
     8.1 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 11.1 of the Credit Agreement; provided, that, no such
waiver amendment, supplement or modification shall require the consent of any
Qualified Counterparty except as expressly provided in Section 11.1 of the
Credit Agreement.
     8.2 Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 11.2 of the Credit Agreement.
     8.3 Waiver by Course of Conduct; Cumulative Remedies. No Secured Party
shall by any act (except by a written instrument pursuant to Section 8.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
     8.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to
pay, or reimburse each Secured Party for, all its reasonable out-of-pocket costs
and expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Secured Party and
of counsel to the Administrative Agent.
          (b) Each Guarantor agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.
          (c) Each Guarantor agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 11.5 of the Credit Agreement.



--------------------------------------------------------------------------------



 



24

          (d) The agreements in this Section shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
     8.5 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their successors and
assigns; provided that no Grantor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent. By accepting the benefits of the Loan Documents, each
Qualified Counterparty agrees to be bound by all of the applicable provisions
thereof. Without limiting the foregoing, no Qualified Counterparty shall be
entitled to the benefits of this Agreement unless such Qualified Counterparty
shall have executed and delivered to the Administrative Agent a written
instrument in form and substance satisfactory to the Administrative Agent with
respect to its obligations under the Loan Documents.
     8.6 Set-Off. Each Grantor hereby irrevocably authorizes each Agent and each
Lender at any time and from time to time while an Event of Default pursuant to
Section 9(a) of the Credit Agreement shall have occurred and be continuing,
without notice to such Grantor or any other Grantor, any such notice being
expressly waived by each Grantor, to set-off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party to or for the credit
or the account of such Grantor, or any part thereof in such amounts as such
Agent or such Lender may elect, against and on account of the obligations and
liabilities of such Grantor to such Agent or such Lender hereunder and claims of
every nature and description of such Agent or such Lender against such Grantor,
in any currency, whether arising hereunder, under the Credit Agreement, any
other Loan Document or otherwise, as such Agent or such Lender may elect,
whether or not any Secured Party has made any demand for payment and although
such obligations, liabilities and claims may be contingent or unmatured. Each
Agent and each Lender shall notify such Grantor promptly of any such set-off and
the application made by such Agent or such Lender of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Agent and each Lender under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which such Agent or such Lender may have.
     8.7 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
     8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
     8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors and the Secured Parties with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.



--------------------------------------------------------------------------------



 



25

     8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably
and unconditionally:
          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
     8.13 Acknowledgements. Each Grantor hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
          (b) no Secured Party has any fiduciary relationship with or duty to
any Grantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Grantors, on the one
hand, and the Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
     8.14 Additional Grantors. Each Subsidiary of the Borrower that is required
to become a party to this Agreement pursuant to Section 7.10 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.
     8.15 Releases. (a) At such time as the Loans, the Reimbursement Obligations
and the other Obligations (other than Unasserted Contingent Obligations and
obligations under or in respect of Hedge



--------------------------------------------------------------------------------



 



26

Agreements) shall have been paid in full, the Commitments shall have been
terminated and each outstanding Letter of Credit shall have been terminated or
cash collateralized in a manner satisfactory to the Administrative Agent and,
the net termination liability under or in respect of, and other amounts due and
payable under, Specified Hedge Agreements at such time shall have been paid in
full or secured by a collateral arrangement satisfactory to the Qualified
Counterparty (or, in the case of a Specified Hedge Agreement arranged by a
Lender or an Affiliate of a Lender, to such Lender or Affiliate of a Lender) in
its sole discretion, the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors. At the request and sole expense of any Grantor following any such
termination, the Administrative Agent shall deliver to such Grantor any
Collateral held by the Administrative Agent hereunder, and execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such termination.
          (b) If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases, lien subordinations or
other documents reasonably necessary or desirable for the release or
subordination of the Liens created hereby on such Collateral. At the request and
sole expense of the Borrower, a Subsidiary Guarantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Subsidiary
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement; provided that the Borrower shall have
delivered to the Administrative Agent, at least ten Business Days prior to the
date of the proposed release, a written request for release identifying the
relevant Subsidiary Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.
     8.16 WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, EACH AGENT AND EACH SECURED PARTY, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.



--------------------------------------------------------------------------------



 



27

          IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee
and Collateral Agreement to be duly executed and delivered as of the date first
above written.

                  AMERICAN CELLULAR CORPORATION
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                ACC HOLDINGS, LLC
 
                By: Dobson Communications Corporation, its sole
member
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                ACC LEASE CO., LLC
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HIGHLAND CELLULAR, LLC
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    



--------------------------------------------------------------------------------



 



28

Accepted and agreed by:
LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent

         
By:
       
Name:
 
 
   
Title:
       



--------------------------------------------------------------------------------



 



 

Schedule 1
DESCRIPTION OF INVESTMENT PROPERTY
Pledged Stock:

             
 
           
Issuer
  Class of Stock   Stock Certificate No.   No. of Shares

Pledged Notes:

         
 
       
Issuer
  Payee   Principal Amount



--------------------------------------------------------------------------------



 



 

Schedule 2
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS
Uniform Commercial Code Filings
[List each office where a financing statement is to be filed]
Patent and Trademark Filings
[List all filings]
Actions with respect to Pledged Stock
Other Actions
[Describe other actions to be taken]



--------------------------------------------------------------------------------



 



2

Schedule 3
JURISDICTION OF ORGANIZATION AND LOCATION OF CHIEF EXECUTIVE OFFICE

                              Location of Chief   Grantor   Jurisdiction of
Organization     Executive Office  
 
               



--------------------------------------------------------------------------------



 



3

Schedule 4
LOCATIONS OF INVENTORY AND EQUIPMENT

          Grantor   Locations  
 
       



--------------------------------------------------------------------------------



 



4

Schedule 5
INTELLECTUAL PROPERTY

I.   Copyrights and Copyright Licenses:   II.   Patents and Patent Licenses:  
III.   Trademarks and Trademark Licenses:



--------------------------------------------------------------------------------



 



5

Schedule 6
Deposit Accounts



--------------------------------------------------------------------------------



 



6

Annex I
to
Guarantee and Collateral Agreement
          ASSUMPTION AGREEMENT, dated as of                     , 20___, made by
                                        , a                      (the
“Additional Grantor”), in favor of LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent. All capitalized terms not defined herein shall have the
meaning ascribed to them in the Credit Agreement referred to below.
W I T N E S S E T H :
          WHEREAS, American Cellular Corporation, a Delaware corporation (the
“Borrower”), the Lenders, the Subsidiary Guarantors, ACC Holdings, LLC, an
Oklahoma limited liability company (“Holdings”), as Guarantor and the
Administrative Agent have entered into a Credit Agreement, dated as of March 15,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
          WHEREAS, in connection with the Credit Agreement, the Borrower and
certain of its Affiliates (other than the Additional Grantor) have entered into
the Guarantee and Collateral Agreement, dated as of March 15, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the benefit of
the Secured Parties;
          WHEREAS, the Credit Agreement requires the Additional Grantor to
become a party to the Guarantee and Collateral Agreement; and
          WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
          NOW, THEREFORE, IT IS AGREED:
          1. Guarantee and Collateral Agreement. By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.14
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedules to the
Guarantee and Collateral Agreement. The Additional Grantor hereby represents and
warrants that each of the representations and warranties contained in Section 4
of the Guarantee and Collateral Agreement is true and correct with respect to
itself on and as the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date.
          2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------



 



7

          IN WITNESS WHEREOF, the undersigned has caused this Assumption
Agreement to be duly executed and delivered as of the date first above written.

                  [ADDITIONAL GRANTOR]
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    



--------------------------------------------------------------------------------



 



 

Annex II
to
Guarantee and Collateral Agreement
ACKNOWLEDGEMENT AND CONSENT
     The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of March 15, 2007 (the “Agreement”), made by the
Grantors parties thereto for the benefit of LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent.
The undersigned agrees for the benefit of the Secured Parties as follows:

1.   The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.   2.  
The undersigned will notify the Administrative Agent promptly in writing of the
occurrence of any of the events described in Section 5.8(a) of the Agreement.

3. The terms of Sections 6.3(a) and 6.6(b) of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Sections 6.3(a) or 6.6(b) of the Agreement.

                  [NAME OF ISSUER]
 
           
 
  By        
 
           
 
           
 
  Title        
 
           
 
                Address for Notices:
 
                     
 
                     
 
  Fax:        
 
           

i



--------------------------------------------------------------------------------



 



Schedule 1
DESCRIPTION OF INVESTMENT PROPERTY
Pledged Stock

                                                              % of         Class
of   Stock           Ownership Grantor   Issuer   Stock   Certificate No.   No.
of Shares   Interest
ACC Holdings, LLC
  American Cellular Corporation   Class A     3       350       100 %
 
                               
American Cellular Corporation
  ACC Lease Co., LLC   N/A     N/A       N/A       100 %
 
                               
American Cellular Corporation
  Highland Cellular, LLC   N/A     N/A       N/A       100 %
 
                               
Highland Cellular, LLC
  Highland PCS, LLC   N/A     N/A       N/A       100 %

Pledged Notes
None.

 



--------------------------------------------------------------------------------



 



Schedule 2
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS
Uniform Commercial Code Filings

A.   Holdings       Two Forms UCC1 naming Holdings as debtor and the
Administrative Agent as secured party, to be filed with the office of the county
clerk of Oklahoma County, Oklahoma.   B.   Borrower       Two Forms UCC1 naming
the Borrower as debtor and the Administrative Agent as secured party, to be
filed with the Secretary of State of Delaware.   C.   ACC Lease Co., LLC      
Two Forms UCC1 naming ACC Lease Co., LLC as debtor and the Administrative Agent
as secured party, to be filed with the office of the county clerk of Oklahoma
County, Oklahoma.   D.   Highland Cellular, LLC       Two forms UCC1 naming
Highland Cellular, LLC as debtor and the Administrative Agent as secured party,
to be filed with the Secretary of State of Delaware

Patent and Trademark Filings
None.
Actions with respect to Pledged Stock
None.
Other Actions
None.

 



--------------------------------------------------------------------------------



 



Schedule 3
JURISDICTION OF ORGANIZATION AND LOCATION OF CHIEF EXECUTIVE OFFICE

                  Location of Chief Grantor   Jurisdiction of Organization  
Executive Office
American Cellular Corporation
  Delaware   14201 Wireless Way
Oklahoma City, OK 73134
 
       
ACC Holdings, LLC
  Oklahoma   14201 Wireless Way
Oklahoma City, OK 73134
 
       
ACC Lease Co., LLC
  Oklahoma   14201 Wireless Way
Oklahoma City, OK 73134
 
       
Highland Cellular, LLC
  Delaware   14201 Wireless Way
Oklahoma City, OK 73134

 



--------------------------------------------------------------------------------



 



Schedule 4
LOCATIONS OF INVENTORY AND EQUIPMENT
Grantor: American Cellular Corporation

                              Address   City   State   Zip Code 1.   20800 South
520 Road   Afton   OK     74331  
 
                        2.   16551 S. 55 Road   Miami   OK     74354  
 
                        3.   Rt 1 Box 74   Chanute   KS     66720  
 
                        4.   27778 S. Jennifer Road   Park Hill   OK     74451  
 
                       
5.
  RT. 2, Box 80       Baron   OK     74965  
 
                        6.   520 Margaritaville   Bartlesville   OK     74003  
 
                        7.   502 N. Madison   Bartlesville   OK     74006  
 
                        8.   7510 Intrernational Court   Bartlesville   OK    
74003  
 
                        9.   101 East Don Tyler   Dewey   OK     74029  
 
                        10.   Rt. 1. Box 524   Nowata   OK     74048  
 
                        11.   Route 2   Benedict   KS     66736  
 
                        12.   27235 S 4460 Road   Vinta   OK     74301  
 
                        13.   24501 S. Hwy. 125   Fairland   OK     74343  
 
                        14.   32759 S. 4360 Road   Big Cabin   OK     74332  
 
                        15.   25015 East Cobbs Corner Road   Tahlequah   OK    
74464  
 
                        16.   Rt. 1 Box 85   Buffalo   KS     66717  
 
                        17.   1372 Highway 166   Caney   KS     67333  
 
                        18.   1606 Highway 75   Caney   KS     67333  
 
                        19.   450 US Highway 166   Cedarvale   KS     67024  
 
                        20.   East side of Highway 99 (5.5 miles N of Sedan)  
Sedan   KS     67361  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 21.   Rt 4  
Chautauqua   KS     67334  
 
                        22.   22232 Coffee Hollow Road   Tahlequah   OK    
74464  
 
                        23.   245 S. 5300 Street   Cherryvale   KS     67335  
 
                        24.   E0306 Road (near Cleora)   Afton   OK     74331  
 
                        25.   814 Spring Street   Coffeyville   KS     67337  
 
                        26.   Rt 1   Liberty   KS     67351  
 
                        27.   2245 N. Cline Rd.   Coffeyville   KS     67337  
 
                        28.   3950-B CR 2000   Coffeyville   KS     67337  
 
                        29.   620 N. Mickey Mantle Blvd.   Commerce   OK    
74339  
 
                        30.   19903 W. 929 Road   Cookson   OK     74427  
 
                        31.   RT 100 & Bunch Road   Stilwell   OK     74960  
 
                        32.   7440 US Hwy. 75 North   Copan   OK     74022  
 
                        33.   397180 West 300 Road   Copan   OK     74022  
 
                        34.   11460 US Hwy. 75 North   Dewey   OK     74029  
 
                        35.   27227 E. 862 Road   Welling   OK     74471  
 
                        36.   EW 16 Road & Elm Street   Delaware   OK     74471
 
 
                        37.   4.4 miles se of Bartlesville   Bartlesville   OK  
  74006  
 
                        38.   5068 CR 1700   Elk City   KS     67344  
 
                        39.   Hwy. 169 / EW 06 Road   South Coffeyville   OK    
74072  
 
                        40.   Crossroads West 50 Road and Hwy. 10   Colcord   OK
    74338  
 
                        41.   58695 E. 190 Road   Fairland   OK     74343  
 
                        42.   RT 59 & D4559   Colcord   OK     74338  
 
                        43.   Cherokee TP & 4590   Kansas   OK     74347  
 
                        44.   25456 S 450 Road   Tahlequah   OK     74464  
 
                        45.   North Home Ave.   Bartlesville   OK     74003  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 46.   1001 S.
15th Street   Fredonia   KS     66736  
 
                        47.   14022 W. Killebrew Road   Hulbert   OK     74441  
 
                        48.   61706 East 280   Grove   OK     74344  
 
                        49.   13th & Shundi   Grove   OK     74344  
 
                        50.   64491 E 222 Road   Wyandotte   OK     74370  
 
                        51.   61951 DO349 Road   Grove   OK     74344  
 
                        52.   21717 S. 4270 Road   Vinita   OK     74301  
 
                        53.   1776 Silver Lake Road   Bartlesville   OK    
74003  
 
                        54.   Peckerwood Hill Road   Hulbert   OK     74441  
 
                        55.   2723 W 4200 Street   Independence   KS     67301  
 
                        56.   200 Arco Place   Independence   KS     67301  
 
                        57.   N 21st Street   Independence   KS     67301  
 
                        58.   3.4 mi South Hwy 59 & 20 Jct Lake Eucha Boat Basin
  Jay   OK     74346  
 
                        59.   1723 N. Main   Jay   OK     74346  
 
                        60.   3105 S 690 Road   Quapaw   OK     74363  
 
                        61.   D4500 Road near Hwy. 412   Rose   OK     74364  
 
                        62.   Sunshine Street   Kansas   OK     74347  
 
                        63.   N4495 & SR 85   Afton   OK     74331  
 
                        64.   24318 S. 500 Road   Tahlequah   OK     74464  
 
                        65.   Route 3   Lafontaine   KS     66736  
 
                        66.   SR 400 Box 15T   Coyville   KS     66727  
 
                        67.   End of E0100 Road   Lenapah   OK     74042  
 
                        68.   CR 424   Lenapah   OK     74042  
 
                        69.   3.2 km East of Liberty   Liberty   KS     67351  
 
                        70.   424 South Detroit   Tulsa   OK     74120  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 71.   424 South
Detroit   Tulsa   OK     74120  
 
                        72.   58501 E80 Rd.   Miami   OK     74354  
 
                        73.   413 D Street NE   Miami   OK     74354  
 
                        74.   4750 S. 665 Rd.   Quapaw   OK     74363  
 
                        75.   6351 South 620 Road   Miami   OK     74363  
 
                        76.   3921 CR 3403   Montgomery   KS     67301  
 
                        77.   13236 Hwy. 10   Tahlequah   OK     74464  
 
                        78.   1900 North Street   Muskogee   OK     74401  
 
                        79.   1st Street SW (end of road)   Miami   OK     74354
 
 
                        80.   Little Bear Mound Trail   Neodesha   KS     66757
 
 
                        81.   620 Road 27   Peru   KS     67360  
 
                        82.   2084 Hwy. 99   Cedar Vale   KS     67024  
 
                        83.   N4160 & US 60   Nowata   OK     74048  
 
                        84.   2.5 miles W of Hwy. 169   Nowata   OK     74048  
 
                        85.   397350 W 3200 Road   Ochelata   OK     74051  
 
                        86.   397097 W.0270 Road   Ramona   OK     74061  
 
                        87.   11351 S. 613 Road   Miami   OK     74354  
 
                        88.   2800 Road & 3900 Road   Montgomery   KS     67301
 
 
                        89.   11810 E. 650 Road   Hulbert   OK     74441  
 
                        90.   Highway 166   Peru   KS     67361  
 
                        91.   Rt. 2 Box 523   Westville   OK     74965  
 
                        92.   441255 E. 180 Road   BlueJacket   OK     74333  
 
                        93.   US 75 & E0360 Road   Ramona   OK     74061  
 
                        94.   RR1 Box 16   Benedict   KS     66714  
 
                        95.   N4510 RD .5 mi South of US 412   Rose   OK    
74364  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 96.   3641 N
Black Fox Hollow Road   Kansas   OK     74347  
 
                        97.   Rt 1 Box 27T   Sedan   KS     67361  
 
                        98.   9924 Hwy. 51   Hulbert   OK     74441  
 
                        99.   57401 E. Highway 125   Afton   OK     74331  
 
                        100.   Route 4 Box 107-3A   Colcord   OK     74338  
 
                        101.   County Road 236 (Butler Road) & Hwy. 90  
Stilwell   OK     74960  
 
                        102.   14891 Highway 10   Tahlequah   OK     74464  
 
                        103.   2114 A CR 4270   Independence   KS     67301  
 
                        104.   400 E. Sycamore   Stilwell   OK     74960  
 
                        105.   5849 Hwy. 75   Sycamore   KS     67363  
 
                        106.   Belcher Road   Tahlequah   OK     74464  
 
                        107.   800 Crafton   Tahlequah   OK     74464  
 
                        108.   800 Crafton   Tahlequah   OK     74464  
 
                        109.   111 South Water Ave.   Tahlequah   OK     74464  
 
                        110.   19744 Stick Moss Mt. Road   Tahlequah   OK    
74464  
 
                        111.   14321 W 750 Road   Tahlequah   OK     74461  
 
                        112.   30082 S. Siemore Road   Park Hill   OK     74451
 
 
                        113.   Rt. 1 Box 122T   Cherryvale   KS     67335  
 
                        114.   1682 County Road 3300   Coffeyville   KS    
67337  
 
                        115.   105 N. Forman   Vinita   OK     74301  
 
                        116.   23655 S. 4450 Road   Vinita   OK     74301  
 
                        117.   26105 S. 4420 Road   Vinita   OK     743010  
 
                        118.   437956 E 290 Road   Vinita   OK     74301  
 
                        119.   County Road 26   Watova   OK     74048  
 
                        120.   Rt. 1 Box 218   Watts   OK     74964  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 121.   3059 CR
2300   Caney   KS     67333  
 
                        122.   9935 S. 4460 Road   Welch   OK     74369  
 
                        123.   435905 W 90 Road   Welch   OK     74369  
 
                        124.   617 Buffington Road   Westville   OK     74956  
 
                        125.   434469 E. 260 Road   Vinita   OK     74301  
 
                        126.   60401 E 340 Rd.   Afton   OK     74331  
 
                        127.   13535 SS Hwy. 10   Wyandotte   OK     74370  
 
                        128.   Killer Road   Bunch   OK     74931  
 
                        129.   3502 W.South Ave.   Ponca City   OK     74601  
 
                        130.   13382 N US HWY 281   Lampasas   TX     76550  
 
                        131.   2329 E Hwy 29   Bertram   TX     78605  
 
                        132.   1075 U.S. Hwy 290 East   Johnson City   TX    
78636  
 
                        133.   372 D & S Circle Dr.   Blanco   TX     78606  
 
                        134.   4098 Blue Mountain Lane   Blue Mountain   TX    
76856  
 
                        135.   18 Cascade Caverns Rd   Boerne   TX     78006  
 
                        136.   50 Los Indios Road   Boerne   TX     78006  
 
                        137.   10 Nottingham Lane   Boerne   TX     78006  
 
                        138.   1906 Old Mason Hwy Rd   Brady   TX     76825  
 
                        139.   Old Mason Hwy   Brady   TX     76825  
 
                        140.   1066 County Rd. 156   Brady   TX     76825  
 
                        141.   12880 Oakhill Rd   Brookesmith   TX     76827  
 
                        142.   Bangs Hill North of Town   Brownwood   TX    
76802  
 
                        143.   10515 W. state Hwy 29   Burnet   TX     78611  
 
                        144.   8815 North US Hwy 281   Burnet   TX     78611  
 
                        145.   2838 E. State Hwy. 29   Burnet   TX     78611  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 146.   327 CR
4492   Lampasas   TX     76550  
 
                        147.   11798 W US Hwy 87   Eden   TX     76837  
 
                        148.   17 mi. West of Llano, near State Hwy 29   Castell
  TX     76831  
 
                        149.   Loop 534 and Hwy 173   Camp Verde   TX     78010
 
 
                        150.   1722 E FM 501   Cherokee   TX     76832  
 
                        151.   3726 Sydney Baker Rd., Interstate 10 & Hwy 16  
Kerrville   TX     78028  
 
                        152.   16034 FM Rd 2291   Menard   TX     76859  
 
                        153.   484 Waddell Tower Rd.   Junction   TX     76849  
 
                        154.   309 Sunflower   Comfort   TX     78643  
 
                        155.   3110 Cypress Creek Road   Kerrville   TX    
78028  
 
                        156.   1041 K.C. 279   Junction   TX     76849  
 
                        157.   17973 E. Ranch Rd. 2169   Noxville   TX     78631
 
 
                        158.   14474 N. State Hwy 16   Eckert   TX     78675  
 
                        159.   2617 U.S. Hwy. 83 N.   Eden   TX     76837  
 
                        160.   8698 CR 2275   Eden   TX     76837  
 
                        161.   426 Fabra Street   Boerne   TX     78006  
 
                        162.   5449 N US Hwy 281   Marble Falls   TX     78654  
 
                        163.   13089 FM 2093   Fredericksburg   TX     78624  
 
                        164.   402 Kirchen Berg Rd.   Fredericksburg   TX    
78624  
 
                        165.   735 Post Oak Road   Fredericksburg   TX     78624
 
 
                        166.   2087 Ranch Road 965   Fredericksburg   TX    
78624  
 
                        167.   1899 Hayden Ranch Road   Fredericksburg   TX    
78624  
 
                        168.   7900 South Hwy 281   Lampasas   TX     76550  
 
                        169.   3600 Waterview Lane   Granite Shoals   TX    
78654  
 
                        170.   6722 South Hwy US 87   Fredericksburg   TX    
78624  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 171.   2.5 Mile
NW Hall TX   Hall   TX        
 
                        172.   Tivydale Road West   Harper   TX     78631  
 
                        173.   18548 Ranch Rd. 479   Harper   TX     78631  
 
                        174.   9851 US Hwy 281 South   Spring Branch   TX    
78070  
 
                        175.   That-a-Way St   Horseshoe Bay   TX     78657  
 
                        176.   2640 County Road 454   Rochelle   TX     76872  
 
                        177.   11801 N. US Hwy 83   Junction   TX     76849  
 
                        178.   53 W FM Road 765   Eden   TX     76837  
 
                        179.   122A Industrial Drive   Boerne   TX     78006  
 
                        180.   114 E. Highline Road   Ingram   TX     78025  
 
                        181.   610 Miller Creek Rd.   Johnson City   TX    
78636  
 
                        182.   9035 N US Hwy 83   Menard   TX     76859  
 
                        183.   134 Blashke Road   Boerne   TX     78006  
 
                        184.   2444 S. State Loop 481   Junction   TX     76849
 
 
                        185.   1884 Cypress Creek Rd   Kerrville   TX     78028
 
 
                        186.   2125 Sidney Baker   Kerrville   TX     78028  
 
                        187.   1010 Sheppard Reese Rd., Interstate 10 & Hwy 39  
Kerrville   TX     78028  
 
                        188.   1100 Edinbugh Dr North   Kerrville   TX     78028
 
 
                        189.   4040 Ranch Road 2900   Kingsland   TX     78639  
 
                        190.   498 County Rd 3400   Lampasas   TX     76550  
 
                        191.   2098 County Road 4034   Lampasas   TX     76550  
 
                        192.   8201 N US Hwy 281   Lampasas   TX     76550  
 
                        193.   2120 CR 4034 76550   Lampasas   TX     76550  
 
                        194.   3319 BCR 101   Lampasas   TX     76550  
 
                        195.   9122 E State Hwy 71   Llano   TX     78643  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 196.   113 West
Young   Llano   TX     78643  
 
                        197.   11045 Co. Rd. 312   Llano   TX     78643  
 
                        198.   6401 S. US Hwy 87   Mason   TX     76856  
 
                        199.   120 FM 504   Lohn   TX     76852  
 
                        200.   800 W. Main St.   Lometa   TX     76853  
 
                        201.   16693 North US Hwy 183   Lometa   TX     76853  
 
                        202.   311 K.C. 340   London   TX     76854  
 
                        203.   495 Cooks Rd   Kingsland   TX     78639  
 
                        204.   18140 S US Hwy 87   Mason   TX     76856  
 
                        205.   728 FM 1888   Blanco   TX     78606  
 
                        206.   1410 South Us Hwy 281   Marble Falls   TX    
78657  
 
                        207.   3000 N. US Hwy 281   Marble Falls   TX     78654
 
 
                        208.   705 W State Hwy 71   Marble Falls   TX     78654
 
 
                        209.   3906 U.S. Hwy. 377   Mason   TX     76856  
 
                        210.   102 Cardinal Street   Mason   TX     76856  
 
                        211.   Hwy 16, N of Llano near Babyhead   Llano   TX    
78643  
 
                        212.   McGee Road   Melvin   TX     76858  
 
                        213.   4396 S. US Hwy. 83   Menard   TX     76859  
 
                        214.   1000 First St   Menard   TX     76859  
 
                        215.   1660 South State Hwy 16   Fredericksburg   TX    
78624  
 
                        216.   750 Hwy 41 78058   Mountain Home   TX     78058  
 
                        217.   10017 U.s Hwy 290   Harper   TX     78631  
 
                        218.   828 Hwy 46   Boerne   TX     78004  
 
                        219.   15500 W FM 501   Pototoc   TX     76832  
 
                        220.   9115 US Hwy 290 W   Johnson City   TX     78636  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 221.   16090 W.
Hwy 190   Richland Springs   TX     76871  
 
                        222.   4533 E US Hwy 190   Rochelle   TX     76872  
 
                        223.   Off Baker Rd 12 mi NNW   Roosevelt   TX     76874
 
 
                        224.   2456 Copperas Access RD.   Roosevelt   TX    
76874  
 
                        225.   210 Rotge Ranch Rd. NW   Mountain Home   TX    
78058  
 
                        226.   677 RR 962W   Round Mountain   TX     78663  
 
                        227.   7828 FM 1773   Menard   TX     76859  
 
                        228.   419 FM 1031   San Saba   TX     76877  
 
                        229.   751 S. Hwy 16   San Saba   TX     76877  
 
                        230.   152 Cherry Spring Road   Frederickburg   TX    
78624  
 
                        231.   1175 K C 470   London   TX     76854  
 
                        232.   11533 E. Ranch Rd 2169   Mountain Home   TX    
78058  
 
                        233.   3650 Loop 534   Kerrville   TX     78028  
 
                        234.   11744A East State Hwy 71   Spicewood   TX    
98669  
 
                        235.   519 Oasis Pipeline Rd   Junction   TX     76849  
 
                        236.   396 Thrill Hill Road   Kerrville   TX     78028  
 
                        237.   7048 N. US Hwy 281   Blanco   TX     78606  
 
                        238.   806 US Hwy 87   Comfort   TX     78013  
 
                        239.   222 Mai Road, Hwy 16   Kerrville   TX     78028  
 
                        240.   331 Private Rd. 675   Voca   TX     76887  
 
                        241.   8696 US Hwy 183   Briggs   TX     78608  
 
                        242.   517 Stony Lane   Frederickburg   TX     78624  
 
                        243.   26 Byron Street   Boerne   TX     78066  
 
                        244.   296 Canyon View, Interstate 10   Kerrville   TX  
  78028  
 
                        245.   25 Shooting Club Road   Boerne   TX     78006  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 246.   786 Ford
Street   San Angelo   TX     76901  
 
                        247.   696 Strawn Lane   San Angelo   TX     76904  
 
                        248.   2237 Austin Street   San Angelo   TX     76903  
 
                        249.   615 W 14th Street   San Angelo   TX     76901  
 
                        250.   928 Marie Street   San Angelo   TX     76901  
 
                        251.   6530 Hwy 87   San Angelo   TX     76901  
 
                        252.   5299 Foster Road   San Angelo   TX     76901  
 
                        253.   4507 Sherwood Way   San Angelo   TX     76904  
 
                        254.   1000 Algonquin Road   Big Stone Gap   VA    
24219  
 
                        255.   100 Communications Dr.   Bluefield   VA     24605
 
 
                        256.   1358 Baum Hollow Road   Big Stone Gap   VA    
24219  
 
                        257.   9905 N Scenic Highway   Rocky Gap   VA     24366
 
 
                        258.   7118 Wyrick Trail   Bland   VA     24315  
 
                        259.   486 Majestic Valley Road   Lebanon   VA     24266
 
 
                        260.   210 Huckleberry Road   Lebanon   VA     24266  
 
                        261.   Route 2 Box 82M   Lebanon   VA     24266  
 
                        262.   1897 Pisgah Road   North Tazewell   VA     24651
 
 
                        263.   Oneida Peak Road   N Tazewell   VA     24651  
 
                        264.   Circle Drive   Pembroke   VA     24136  
 
                        265.   740 Glenwood Street   Cedar Bluff   VA     24609
 
 
                        266.   250 Tank Hill Road   Richlands   VA     24641  
 
                        267.   12650 Mountain Road   Rosedale   VA     24280  
 
                        268.   2969 T R Barrett Road   North Tazewell   VA    
24630  
 
                        269.   645 East Riverside Drive   North Tazewell   VA  
  24630  
 
                        270.   3769 Walker Mtn Road   Wytheville   VA     24984
 

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 271.   1001
Circle Drive   Mullens   WV     25882  
 
                        272.   1001 Circle Drive   Mullens   WV     25882  
 
                        273.   16 Baldwin Branch Tower Rd   Pineville   WV    
24874  
 
                        274.   710 War Tower Road   War   WV     24892  
 
                        275.   851 Radio Tower Road   Welch   WV     24801  
 
                        276.   494 Knob View Lane   Alderson   WV     24910  
 
                        277.   494 Knob View Lane   Alderson   WV     24910  
 
                        278.   2516 Kieffer Road   Crawley   WV     24931  
 
                        279.   31 James Monroe Drive   Lindside   WV     24951  
 
                        280.   3101 Gardner Road   Princeton   WV     24740  
 
                        281.   223 Beauty Mtn Tower Road   Lansing   WV    
25862  
 
                        282.   333 Willow Branch   Shady Springs   WV     25918
 
 
                        283.   2012 South Kanawha Street   Beckley   WV    
25801  
 
                        284.   450 Raleigh Ridge Road   Beckley   WV     25801  
 
                        285.   1222 E Whitby Road   Shady Springs   WV     25918
 
 
                        286.   100 Scenic Drive   Rocky Gap   WV     24366  
 
                        287.   717 Raleigh Street   Bluefield   WV     24701  
 
                        288.   99 Bryant Street   Bluefield   WV     24701  
 
                        289.   2000 Tolbert Road   Bluefield   WV     24701  
 
                        290.   325 New Jersey Avenue   Beckley   WV     25801  
 
                        291.   820 Knollcrest Road   Brushfork   WV     24701  
 
                        292.   20348 Midland Trail   Lewisburg   WV     24901  
 
                        293.   1645 Burnwell Mountain Road   Kimberly   WV    
25118  
 
                        294.   17959 Beckley Road   Camp Creek   WV     25820  
 
                        295.   3170 Stonehouse Road   Caldwell   WV     24952  
 
                       

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 296.   388 Mount
Jackson Heights Road   Princeton   WV     24740  
 
                        297.   460 Craft Drive   Princeton   WV     24740  
 
                        298.   130 Rustic Hills   Crab Orchard   WV     25827  
 
                        299.   2701 Maremont Road   Bluefield   WV     24701  
 
                        300.   372 Mathis Drive   Shady Springs   WV     25918  
 
                        301.   309 Lilly Mountain Road   Eccles   WV     25836  
 
                        302.   550 N Eisenhower Drive   Beckley   WV     25801  
 
                        303.   116 Altier Tank Road   Fayetteville   WV    
25840  
 
                        304.   550 Tower Road   Flat Top   WV     25841  
 
                        305.   1211 Gauley Mtn Tower Road   Ansted   WV    
25812  
 
                        306.   700 Pike Drive   Shady Springs   WV     25918  
 
                        307.   Mercer County 911 office   Princeton   WV    
24740  
 
                        308.   300 West Main Street   White Sulphur Springs   WV
    24986  
 
                        309.   300 West Main Street   White Sulphur Springs   WV
    24986  
 
                        310.   202 Heartland Drive   Beckley   WV     25801  
 
                        311.   66 Jack Smith Road (WV)   Hico   WV     25854  
 
                        312.   200 Allen Lane   Hinton   WV     25951  
 
                        313.   453 Greasy Ridge Road   Princeton   WV     24740
 
 
                        314.   5111 Ingelside Road   Princeton   WV     24740  
 
                        315.   3096 Hinton Road   White Oak   WV     25989  
 
                        316.   710 Feamster Road   Lewisburg   WV     24901  
 
                        317.   223 Pinewood Drive   Beckley   WV     25801  
 
                        318.   Country Girl Road   Beaver Pond   WV     24701  
 
                        319.   7444 Smoot Road   Smoot   WV     24977  
 
                        320.   646 Montgomery Tower Road   Montgomery   WV    
25136  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 321.   366
Haystack Mountain Road   Scarbro   WV     25917  
 
                        322.   127 Stagecoach Road   Mount Hope   WV     25880  
 
                        323.   1534 Don King Lane   Muddy Creek   WV     24901  
 
                        324.   766 Saddleback Tower Road   Lochgelly   WV    
25866  
 
                        325.   302 Pea Ridge Road   Oak Hill   WV     25901  
 
                        326.   925 Cook Parkway   Oceana   WV     24870  
 
                        327.   925 Cook Parkway   Oceana   WV     24870  
 
                        328.   458 Simms Branch Road   Mount Hope   WV     25880
 
 
                        329.   120 Radio Tower Rd   Peterstown   WV     24963  
 
                        330.   2246 Greasy Ridge Road   Princeton   WV     24740
 
 
                        331.   612 S Wickham Ave   Princeton   WV     24740  
 
                        332.   Hillside Drive   Princeton   WV     24740  
 
                        333.   565 Ogden Street   Prosperity   WV     25909  
 
                        334.   277 Lees Tree Road   Rainelle   WV     25962  
 
                        335.   106 Roberston Avenue   Beckley   WV     25801  
 
                        336.   150 Mountain Edge Drive   Beaver   WV     25813  
 
                        337.   3000 Sewell Mountain Road   Sandstone   WV    
25985  
 
                        338.   Sewell Mountain 911 Building   Meadow Bluff   WV
    24977  
 
                        339.   Sewell Mountain 911 Building   Meadow Bluff   WV
    24977  
 
                        340.   #8 Orchard Avenue   Smithers   WV     25186  
 
                        341.   584 Basham Street   Sophia   WV     25921  
 
                        342.   237 Wake Street   Stanaford   WV     25927  
 
                        343.   636 Mattsville Road   Rock Creek   WV     25174  
 
                        344.   636 Mattsville Road   Rock Creek   WV     25174  
 
                        345.   540 Modlin Road   Union   WV     24983  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 346.   3696
Bittinger Lane   White Sulphur Springs   WV     24986  
 
                        347.   789 Sawmill Branch Road   Minden   WV     25879  
 
                        348.   781 Casey Lane   Elizabethtown   KY     42701  
 
                        349.   1114 Bondville Road   Lawrenceburg   KY     40342
 
 
                        350.   291 Spencer Mattingly Lane   Bardstown   KY    
40004  
 
                        351.   105 E. Muir Ave.   Bardstown   KY     40004  
 
                        352.   200 Bearwallow Road   Springfield   KY     40069
 
 
                        353.   580 Humphrey Lane   Bardstown   KY     40004  
 
                        354.   213 Peterson Drive   Elizabethtown   KY     42701
 
 
                        355.   1865 Tunnell Mill Road   Bloomfield   KY    
40008  
 
                        356.   11920 Louisville Road   Cox Creek   KY     40013
 
 
                        357.   685 Smith Ridge Road (KY Hwy. 372)  
Campbellsville   KY     42718  
 
                        358.   701 Melrose Drive   Campbellsville   KY     42718
 
 
                        359.   6670 Bellwood Road   Bardstown   KY     40004  
 
                        360.   2946 Battle Training Road   Elizabethtown   KY  
  42701  
 
                        361.   525 Pleasant Union Church Road   Campbellsville  
KY     42718  
 
                        362.   2452 Springfield Road   Elizabethtown   KY    
42701  
 
                        363.   975 Meeting Creek Road   East View   KY     42732
 
 
                        364.   1300 Lick Skillet Road   Lawrenceburg   KY    
40342  
 
                        365.   210 Botland Loop   Bardstown   KY     40004  
 
                        366.   6667 S. Dixie Highway   Glendale   KY     42740  
 
                        367.   696 W. Buckner Hill Road   Greensburg   KY    
42743  
 
                        368.   5996 Chaplin Road   Willisburg   KY     40078  
 
                        369.   840 Cornishville Road (Ky Hwy. 1989)  
Harrodsburg   KY     40330  
 
                        370.   1010 Industrial Road   Lawrenceburg   KY    
40342  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 371.   335
Thornton Smith Road   Lebanon   KY     40033  
 
                        372.   176 Clay Lick Road   Lawrenceburg   KY     40342
 
 
                        373.   381 S. Greensburg Street   Hodgenville   KY    
42748  
 
                        374.   296 Mt. Sherman-Ward Road   Magnolia   KY    
42757  
 
                        375.   2025 Lafollette Road   New Haven   KY     40051  
 
                        376.   2374 New Haven Road   Bardstown   KY     40004  
 
                        377.   1301 Stinson Place   Radcliff   KY     40106  
 
                        378.   2265 South Wilson Road   Radcliff   KY     40160
 
 
                        379.   100 Cellular Lane   Elizabethtown   KY     42701
 
 
                        380.   3053 Louisville Road   Harrodsburg   KY     40330
 
 
                        381.   720 South Saint Gregory Road   Bardstown   KY    
40013  
 
                        382.   601 Lincoln Park Road   Springfield   KY    
40069  
 
                        383.   100 Overlook Road (KY Hwy. 2239)   Taylorsville  
KY     40071  
 
                        384.   357 Fultz Road   Hodgenville   NY     42701  
 
                        385.   15385 (Rear) South Dixie Highway   Upton   KY    
42784  
 
                        386.   825 Otter Creek Road   Vine Grove   KY     40175
 
 
                        387.   470 White City Road   White City   KY     42748  
 
                        388.   700 Tower Street   Albany   KY     42602  
 
                        389.   638 Graham Road   Glasgow   KY     42141  
 
                        390.   2830 Frenchmans Knob Road   Bonnieville   KY    
42713  
 
                        391.   Rt. 3 Hwy. 674   Monticello   KY     42633  
 
                        392.   901 Jackson Hollow Road   Burkesville   KY    
42717  
 
                        393.   1202 Cane Valley Road   Columbia   KY     42728  
 
                        394.   1141 Gaston Ave.   Columbia   KY     42728  
 
                        395.   556 C Long Road   Columbia   KY     42728  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 396.   199 Cork
Gascon Road   Edmonton   KY     42129  
 
                        397.   1379 Whites Chapel Road   Glasgow   KY     42141
 
 
                        398.   Route 5   Monticello   KY     45633  
 
                        399.   65 Aberdeen Drive, Hwy. 63   Glasgow   KY    
42142  
 
                        400.   156 Robert Bishop Road   Glasgow   KY     42141  
 
                        401.   734 Willie Nell Road   Columbia   KY     42728  
 
                        402.   2888 Grider Hill Road   Albany   KY     42602  
 
                        403.   1515 Fisher Ridge Road   Horse Cave   KY    
42127  
 
                        404.   1101 Pine Top Road   Russell Springs   KY    
42642  
 
                        405.   263 North Main Street   Jamestown   KY     42639
 
 
                        406.   1636 Beaver Creek Rd.   Glasgow   KY     42141  
 
                        407.   108 Boat Storage Road   Monticello   KY     42633
 
 
                        408.   Rt 7 Box 6571 Morris Hill Road   Monticello   KY
    42633  
 
                        409.   1080 Old Highway 90   Monticello   KY     42633  
 
                        410.   752 Irwin Childress Road   Munfordsville   KY    
42785  
 
                        411.   511 Prewitts Knob Road   Cave City   KY     42127
 
 
                        412.   251 Tucker Road   Russell Springs   KY     42642
 
 
                        413.   1360 William Judd Road   Edmonton   KY     42129
 
 
                        414.   3151 Edmonton Road   Tompkinsville   KY     42167
 
 
                        415.   403 Martin Subdivision   Tompkinsville   KY    
42167  
 
                        416.   Kentucky Hwy. 1651   Whitley   KY     42653  
 
                        417.   1881 Old Glassgow Road   Edmonton   KY     42129
 
 
                        418.   549 Farmer Road   Somerset   KY     42554  
 
                        419.   850 S. Dogwood Drive   Berea   KY     40403  
 
                        420.   76 Pirate Parkway   Berea   KY     40403  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 421.   7847
Somerset Road   London   KY     40741  
 
                        422.   Fire Tower Road (Hwy. 80)   Somerset   KY    
42501  
 
                        423.   151 Jim Lambert Road   Rockcastle   KY     40403
 
 
                        424.   622 Water Tank Hill Rd.   Brodhead   KY     40409
 
 
                        425.   1155 Hill Road   Somerset   KY     42501  
 
                        426.   1951 Irvine Road   Richmond   KY     40475  
 
                        427.   4060 Igo Road   Richmond   KY     40475  
 
                        428.   921 Perry Street   Danville   KY     40422  
 
                        429.   7339 North US Hwy. 25   East Bernstadt   KY    
40729  
 
                        430.   Madison Drive (Telford Hall)   Richmond   KY    
40475  
 
                        431.   Ellison Pulaski County Line Road   Eubank   KY  
  42567  
 
                        432.   102 Stonehenge Dr   London   KY     40744  
 
                        433.   31 Laddie   Somerset   KY     42501  
 
                        434.   Barnes Mill Road   Richmond   KY     40475  
 
                        435.   10255 N. US25   East Bernstadt   KY     40279  
 
                        436.   801 S 4th Street   Danville   KY     40423  
 
                        437.   Robinsons Pike   Stanford   KY     40484  
 
                        438.   489 Richmond Road   Lancaster   KY     40444  
 
                        439.   305 Langdon Street   Somerset   KY     42503  
 
                        440.   Route 3, Box 80, KY 1505 & Mt. Zion Road  
Brodhead   KY     40409  
 
                        441.   316 Smith Road   Liberty   KY     42539  
 
                        442.   361 Hatfield Road   Liberty   KY     42539  
 
                        443.   340 North Laurel Road/Highway 25   London   KY  
  40741  
 
                        444.   Big Hill Avenue (US 25)   Richmond   KY     40475
 
 
                        445.   Rt 5 Box 171-K   Mt. Vernon   KY     40456  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 446.   701
Burnetta Road   Faubush   KY     42544  
 
                        447.   99 Sam Jones Road   Somerset   KY     42503  
 
                        448.   464 North Hart Rd   Somerset   KY     42501  
 
                        449.   710 Cox Street   Perryville   KY     40468  
 
                        450.   4213 Persimmon Knob Road   Junction City   KY    
40440  
 
                        451.   1515 Fisher Ridge Road   London   KY     40744  
 
                        452.   627 Freedom Church Rd.   Mt. Vernon   KY    
40456  
 
                       
453.
  2362 Irvine Road Suite D & E & F   Richmond       KY 40475
 
                        454.   Chestnut Ridge Road, Route 5 Box 448   Livingston
  KY     40445  
 
                        455.   389 Ware Road   Science Hill   KY     42553  
 
                        456.   325 Sears Cemetery Road   Somerset   KY     42501
 
 
                        457.   480 Rockquarry Road   Somerset   KY     42503  
 
                        458.   1248 Bourbon Road   Somerset   KY     42501  
 
                        459.   1652 N. Highway 1223   Corbin   KY     40701  
 
                        460.   165 Foster Road   Stanford   KY     40484  
 
                        461.   176 Kennedy lane   Richmond   KY     40475  
 
                        462.   1099 Sunnyside Church Road   Somerset   KY    
42503  
 
                        463.   112 Whites Station Road   Berea   KY     40403  
 
                        464.   Route 1 Box 517A   Ewing   KY     41039  
 
                        465.   685 Stoney Creek Road   Carlisle   KY     40311  
 
                        466.   148 Dogwood Lane   Salt Lick   KY     40371  
 
                        467.   1910 Dutch Ridge Rd.   Augusta   KY     41002  
 
                        468.   1963 Convict Pike   Fleminsburg   KY     41041  
 
                        469.   HC 71 Park Road   Frenchburg   KY     40322  
 
                        470.   Route 2, Box 76M, Goddard-Pea Ridge Road  
Wallingford   KY     41093  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 471.   6748 US
68   Mays Lick   KY     41055  
 
                        472.   1188 Connector Road   Ewing   KY     41039  
 
                        473.   6144 US Hwy 68   Maysville   KY     41056  
 
                        474.   Balcony Hills Road; 15 Aberdeen Village  
Aberdeen   OH     45101  
 
                        475.   1062 Maysville Road   Carlisle   KY     40311  
 
                        476.   3300 Forestry Ridge Road   Morehead   KY    
40351  
 
                        477.   499 Quail Hollow Road   Morehead   KY     40351  
 
                        478.   Cartmell Hall, Vaughn Drive & University Blvd.  
Morehead   KY     40351  
 
                        479.   2122 Levee Road   Mt. Sterling   KY     40353  
 
                        480.   2002 Maysville Road   Mt. Sterling   KY     40353
 
 
                        481.   1503 Fleming Road   Maysville   KY     41056  
 
                        482.   713 Miller’s Scenic View Drive   Owingsville   KY
    40350  
 
                        483.   963 McDowell Flat Road   Wallingford   KY    
41093  
 
                        484.   557 Hunters Lane   Morehead   KY     40351  
 
                        485.   3899 Stepstone Road   Owingsville   KY     40360
 
 
                        486.   Shaw Hollow Road   Tollesboro   KY     41189  
 
                        487.   Route 1, Box 281C, Alum Rock Ridge Road  
Vanceburg   KY     41179  
 
                        488.   1306 Golf Manor Drive   Maysville   KY     41056
 
 
                        489.   281 Green Valley Road   Carmichaels   PA    
15320  
 
                        490.   SR 2002   Mt. Morris   PA     15327  
 
                        491.   239 Brownsville Road   Brownsville   PA     15438
 
 
                        492.   889 Mason Ridge Road   Mt. Morris   PA     15349
 
 
                        493.   1097 Farm Road   Uniontown   PA     15401  
 
                        494.   1550 Isabella Road   Connellsville   PA     15425
 
 
                        495.   905 Fireman Street   Connellsville   PA     15425
 

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 496.   2241
Dinner Bell 5 Forks Road   Farmington   PA     15437  
 
                        497.   144 Martin Road   Henry Clay Township   PA    
15459  
 
                        498.   126 Johnson Road   Kirby   PA     15370  
 
                        499.   1400 Porter Street   Waynesburg   PA     15370  
 
                        500.   249 Wahula Road   Carmichaels   PA     15320  
 
                        501.   144 Turkeyfoot Rd.   Mill Run   PA     15464  
 
                        502.   44 South West   Franklin Township   PA     15276
 
 
                        503.   599 Old Braddock Rd   Lemont Furnance   PA    
15456  
 
                        504.   164 Jumonville Road   Uniontown   PA     15401  
 
                        505.   Township Road 540, RD #2   Perryopolis   PA    
15473  
 
                        506.   Rd 1 Box 40   Dillinger   PA     15327  
 
                        507.   3P Wades Run Road   Mt. Morris   PA     15349  
 
                        508.   556 McClellandtown Road   Uniontown   PA    
15401  
 
                        509.   847 North Richill Street   Haydentown   PA    
15370  
 
                        510.   410 Jackie Franks Road   Haydentown   PA    
15436  
 
                        511.   614 Old Pittsburg Road   Uniontown   PA     15401
 
 
                        512.   52 West Main Street   Uniontown   PA     15401  
 
                        513.   1930 Pittsburgh Road (RT 51)   Watersburg   PA  
  15488  
 
                        514.   RR1 Box 470 Duck Pond Road   Connellsville   PA  
  16426  
 
                        515.   U.S. Route 19   Whitely Township   PA     15370  
 
                        516.   Wells Run Road (Route 2)   Friendly   WV    
26146  
 
                        517.   4797 Ketzel Hill Road   Sardis   OH     43946  
 
                        518.   RR 1 Box 288   Friendly   WV     26146  
 
                        519.   U.S. Route 33 and 119   Glenville   WV     26351
 
 
                        520.   Box 97A, Rt 1, Victory Ridge Road   Harrisville  
WV     26362  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 521.   252
Shared Tower Road   Jane Lew   WV     26378  
 
                        522.   43558 Long Ridge Road   Sardis   OH     43946  
 
                        523.   Route 1 Box 83, Tarkiln Run Road   Salem   WV    
26426  
 
                        524.   Route 1 Box 115 Whiteman Hill Road   New
Martinsville   WV     26155  
 
                        525.   700 Goosepen Road   Roanoke   WV     26452  
 
                        526.   1070 Smith Ridge Road   Sistersville   WV    
26175  
 
                        527.   504 Tower Road   St. Mary’s   WV     26170  
 
                        528.   112 A. Route 7 situated in the Newport Township  
Newport   OH     45768  
 
                        529.   333 Skin Creek Road   Weston   WV     26378  
 
                        530.   310 Louise Ave., Box 236   West Union   WV    
26456  
 
                        531.   1921 Berlin Road   Weston   WV     26452  
 
                        532.   1921 Berlin Road   Weston   WV     26452  
 
                        533.   1921 Berlin Road   Weston   WV     26452  
 
                        534.   343 Spring Street   Weston   WV     26452  
 
                        535.   129 1/2 Sterling Rd   Fairmont   WV     26554  
 
                        536.   3678 Fairmont Road   Morgantown   WV     26501  
 
                        537.   Route 3, Box 147K   Bruceton Mills   WV     26525
 
 
                        538.   9102 Belasco Road   Bridgeport   WV     26330  
 
                        539.   707 Bridgeport Hill Road   Clarksburg   WV    
26301  
 
                        540.   360 Tunnel Drive   Bristol   WV     26426  
 
                        541.   PO Box 6572   Morgantown   WV     24506  
 
                        542.   249 Brewer Road   Morgantown   WV     26508  
 
                        543.   Rt 5 Box 16   Bruceton Mills   WV     26525  
 
                        544.   210 Hampton Road   Fairmont   WV     26554  
 
                        545.   1 Pleasant Ave.   Kingwood   WV     26537  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 546.   60 Cable
Lane   Morgantown   WV     26505  
 
                        547.   1138 Chestnut Ridge Road   Morgantown   WV    
26505  
 
                        548.   9141 Murphy Road   Clarksburg   WV     26301  
 
                        549.   9202 Lowndes Hill Road   Clarksburg   WV    
26301  
 
                        550.   2095 Sand Springs Road   Morgantown   WV    
26505  
 
                        551.   1568 Brookhaven Road   Morgantown   WV     26508
 
 
                        552.   5000 Greenbag Road   Morgantown   WV     26501  
 
                        553.   430 Barcus Tower Road   Grafton   WV     26354  
 
                        554.   WV County Road 38 (375 Shelby Road)   Grafton  
WV     26354  
 
                        555.   WV County Road 38 (375 Shelby Road)   Grafton  
WV     26354  
 
                        556.   206 Warder Ave.   Grafton   WV     26354  
 
                        557.   State Line Road, Route 12   Bruceton Mills   WV  
  26525  
 
                        558.   387 High Street   Morgantown   WV     26505  
 
                        559.   1577 Tulip Lane   Fairmont   WV     26554  
 
                        560.   202 Burns Chapel Road   Morgantown   WV     26505
 
 
                        561.   558 Barnett’s Run Tower Road   Bridgeport   WV  
  26330  
 
                        562.   I Road Caddell Mountain   Terra Alta   WV    
26764  
 
                        563.   1903 Fairmont Rd (SR 19)   Morgantown   WV    
26501  
 
                        564.   Route 1 Box 360 or CR 73   Bruceton Mills   WV  
  26525  
 
                        565.   9082 Rockford Road   Lost Creek   WV     26385  
 
                        566.   Off of Flaggy Meadow Road   Mannington   WV    
26582  
 
                        567.   Off of Flaggy Meadow Road   Mannington   WV    
26582  
 
                        568.   1000 Fairgrounds Rd.   Grafton   WV     26354  
 
                        569.   9201 Joy Lane   Bridgeport   WV     26330  
 
                        570.   1500 Oregon Ave.   Fairmont   WV     26554  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 571.   1616
Mileground Road   Morgantown   WV     26505  
 
                        572.   49 Scenic Wood Lane   Monongah   WV     26554  
 
                        573.   254 Scott Avenue Annex   Morgantown   WV    
26505  
 
                        574.   2200 Industrial Park   Morgantown   WV     26501
 
 
                        575.   100 Hershman Village Road   Morgantown   WV    
26505  
 
                        576.   Westover Exit off I-79   Morgantown   WV    
26501  
 
                        577.   3 Errett Rodgers Drive   Morgantown   WV    
26505  
 
                        578.   2161 Smithtown Rd   Morgantown   WV     26508  
 
                        579.   2918 Point Marion Road   Morgantown   WV    
26505  
 
                        580.   Secondary Route 250/3   Philippi   WV     26416  
 
                        581.   1000 Venture Drive   Morgantown   WV     26508  
 
                        582.   290 State Farm Road   Grafton   WV     26354  
 
                        583.   700 Elmwood Lane   Stonewood   WV     26301  
 
                        584.   3900 Industrial Park Road   Morgantown   WV    
26505  
 
                        585.   100 Rock Forge Lane   Dellslow   WV     26531  
 
                        586.   99 Knob Street   Morgantown   WV     26505  
 
                        587.   CR 50/4 (Cherry Camp Run)   Bristol   WV    
26332  
 
                        588.   CR 50/4 (Cherry Camp Run)   Bristol   WV    
26332  
 
                        589.   73/1 Chestnut Ridge Road   Bruceton Mills   WV  
  26525  
 
                        590.   9120 Vine Street   Shinnston   WV     26431  
 
                        591.   9120 Vine Street   Shinnston   WV     26431  
 
                        592.   3650 Smithtown Road   Morgantown   WV     26505  
 
                        593.   County Road 43/1   Osage   WV     26543  
 
                        594.   117 A Suds Run Road   Mount Claire   WV     26408
 
 
                        595.   Goodwill Hill Road   Morgantown   WV     26505  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 596.   One
Freeman Hill Road   Bridgeport   WV     26330  
 
                        597.   226 Guston Road   Morgantown   WV     26501  
 
                        598.   900 West Jackson Street   Westover   WV     26501
 
 
                        599.   50 Middleton Rd.   Fairmont   WV     26554  
 
                        600.   Box 667A, Rt 6, Davissons Run   Clarksburg   WV  
  23601  
 
                        601.   Marion County Route 73/5   Fairmont   WV    
26554  
 
                        602.   9101 Jarvisville Road   Salem   WV     26426  
 
                        603.   County Road 128   Caldwell   OH     43724  
 
                        604.   4987 Spanson Drive   Uhrichsville   OH     44683
 
 
                        605.   11206 Stone Creek Road   Newscomerstown   OH    
43832  
 
                        606.   11135 Seneca Lane   Byesville   OH     73723  
 
                        607.   Route 22 NE   Cadiz   OH     43997  
 
                        608.   44955 County Road 60   Caldwell   OH     43724  
 
                        609.   62707 Marrietta Road   Cambridge   OH     43725  
 
                        610.   61587 Southgate Rd   Byesville   OH     43725  
 
                        611.   2162 Goshen Hill Road SE   New Philadelphia   OH
    44663  
 
                        612.   7540 Fort Laurens Road   Strasburg   OH     44680
 
 
                        613.   Summit Twp Road 272   Lewisville   OH     43754  
 
                        614.   2250 Red Hill Road   Dover   OH     44663  
 
                        615.   5080 Cass Irish Road   Dresden   OH     43725  
 
                        616.   540 Asbury Chapel Road   Hopewell   OH     43746
 
 
                        617.   525 Chapel Hill Road   Zanesville   OH     43701
 
 
                        618.   9567 Bell Road   Cambridge   OH     43725  
 
                        619.   709 Military Road   Zanesville   OH     43701  
 
                        620.   County Road 65   New Concord   OH     43762  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 621.   1436
Stone Creek Road SW   New Philadelphia   OH     44663  
 
                        622.   1456 Ridge Road NE   New Philadelphia   OH    
44663  
 
                        623.   220 Park Hill Drive   Newcomerstown   OH    
43832  
 
                        624.   Off of Township Road 8368   Kimbolton   OH    
43749  
 
                        625.   140 Spry Road   Zanesville   OH     43701  
 
                        626.   64393 Range Road   Lake City   OH     43755  
 
                        627.   5046 Post Boy Road   New Comerstown   OH    
43822  
 
                        628.   22309 Bridgewater   Quaker City   OH     43773  
 
                        629.   53451 Seneca Lake Road   Senecaville   OH    
43780  
 
                        630.   15568 Hatchery Road   Senecaville   OH     43780
 
 
                        631.   2650 Darlington Drive   Zanesville   OH     43701
 
 
                        632.   3971 Williams Lake Road   Stone Creek   OH    
43840  
 
                        633.   2643 Zutavern Church Road, SW   Strasburg   OH  
  44680  
 
                        634.   225 Hillcrest Drive, NW   Sugarcreek   OH    
44681  
 
                        635.   Township Hwy 297   Caldwell   OH     43724  
 
                        636.   65957 Read Road   Cambridge   OH     43725  
 
                        637.   8475 Moravian Trail   Dennison   OH     44621  
 
                        638.   1100 Blandy Avenue   Zanesville   OH     43701  
 
                        639.   53506 Old Infirmary Road   Pleasant City   OH    
43772  
 
                        640.   1030 Market Street   Logan   OH     43138  
 
                        641.   3150 Panther Drive   New Lexington   OH     43764
 
 
                        642.   426 E. Exchange   Jerseyville   IL     62052  
 
                        643.   306 Highway M38   Baraga   MI     49908  
 
                        644.   15801 East Shore Rd.   Bergland   MI     49910  
 
                        645.   N2035 County Road, KCH   Big Bay   MI     49808  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 646.   N2124
Rangeline Road   Menominee   MI     49858  
 
                        647.   57167 Rockland St.   Calumet   MI     49913  
 
                        648.   County Road FFB   Champion   MI     49814  
 
                        649.   5 S 7th Street   Crystal Falls   MI     49920  
 
                        650.   1005 Co. Road 510   Negaunee   MI     49866  
 
                        651.   Siitonen Farm Road   Allouez   MI     49913  
 
                        652.   750 M-35 West   Gwinn   MI     49841  
 
                        653.   49567 Blesent Road   Hancock   MI     49930  
 
                        654.   W1897 Harbor Point Road   Wallace   MI     49893
 
 
                        655.   W 550 Vesser Road   Harris   MI     49845  
 
                        656.   Lystila Road -1 Mile SWt of Herman   Herman   MI
    49908  
 
                        657.   47231 N. Paradise Road   Huronton   MI     49931
 
 
                        658.   1602 EB Street   Iron Mountain   MI     49801  
 
                        659.   Bates Tower Road, 0.6 km S of Hwy 2, 6 km O of
Iro   Iron River   MI     49935  
 
                        660.   75 Reagan Ave.   Iron River   MI     49935  
 
                        661.   Range Comm Tower   Bessemer   MI     49911  
 
                        662.   650 Cliffs Drive   Negaunee   MI     49866  
 
                        663.   150 Malton Rd   Ishpeming   MI     49849  
 
                        664.   620 N. Hopper Street   Kingsford   MI     49802  
 
                        665.   Building 154, Calumet Air Force Station   Lake
Gratiot   MI     49908  
 
                        666.   Building 154, Calumet Air Force Station   Lake
Gratiot   MI     49908  
 
                        667.   214 North Front Street   Marquette   MI     49855
 
 
                        668.   M-35, Lathrop   Rock   MI     49880  
 
                        669.   Pine Street   Marenisco   MI     49947  
 
                        670.   602 County Road 553   Marquette   MI     49855  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 671.   602
County Road 553   Marquette   MI     49855  
 
                        672.   1002 Wright Street   Marquette   MI     49855  
 
                        673.   Midway Industrial Park Drive   Negaunee   MI    
49866  
 
                        674.   1800 36th Avenue   Menominee   MI     49858  
 
                        675.   N1890 Briar Mountain Road   Norway   MI     49870
 
 
                        676.   42251 N., No. 7 Dry Flats Road   Painesdale   MI
    49955  
 
                        677.   1/2 mi NW   Rockland   MI     49953  
 
                        678.   SR-95   Sagola   MI     49881  
 
                        679.   1100 North Sporley Lake Road   Little Lake   MI  
  49841  
 
                        680.   1100 North Sporley Lake Road   Little Lake   MI  
  49841  
 
                        681.   E. Johnson Road & Hwy. 41   Skandia   MI    
49885  
 
                        682.   W4052 County Road 360   Stephenson   MI     49813
 
 
                        683.   455 North Superior Ave.   Baraga   MI     49908  
 
                        684.   E24275 Old U.S. 2 East   Watersmeet   MI    
49969  
 
                        685.   316 yrds West of SR-95 going south   Republic  
MI     49879  
 
                        686.   3521 Mill Street SE   Bemidji   MN     56601  
 
                        687.   1427 Norton Ave. NW   Bemidji   MN     56601  
 
                        688.   CR 405 & Summac Road   Bemidji   MN     56601  
 
                        689.   Forest RT 2436   Blackduck   MN     56630  
 
                        690.   134 Lomen Ave. SE   Solway   MN     56678  
 
                        691.   1200 Ottum Road   Bigfork   MN     55628  
 
                        692.   2nd Road (end of road)   Calumet   MN     55716  
 
                        693.   1435 County Road   Coleraine   MN     55722  
 
                        694.   494 County Road 139   Deer River   MN     56636  
 
                        695.   2515 US Hwy 2   Grand Rapids   MN     55744  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 696.   935 NW
6th Ave.   Grand Rapids   MN     55744  
 
                        697.   3550 S. Hwy. 169   Grand Rapids   MN     55744  
 
                        698.   1618 Highway 71   International Falls   MN    
56649  
 
                        699.   352 15th Street   International Falls   MN    
56649  
 
                        700.   4600 Highway 217   Little Fork   MN     56653  
 
                        701.   1386 County Road 48   Marcell   MN     55744  
 
                        702.   County Road 4 & Forest Road 3197   Max   MN    
56681  
 
                        703.   12271 Hwy 71   Northhome   MN     56661  
 
                        704.   20374 US2   Warba   MN     55793  
 
                        705.   CR 106   Two Harbors   MN     55616  
 
                        706.   365 Old Ski Hill Road   Grand Marais   MN    
55604  
 
                        707.   21 Shop Hill Road   Silver Bay   MN     55614  
 
                        708.   984 Scenic Drive   Two Harbors   MN     55616  
 
                        709.   5861 Hope Road SE   Nelson   MN     56355  
 
                        710.   5861 Hope Road SE   Nelson   MN     56355  
 
                        711.   720 Hawthorne Street   Alexandria   MN     56308
 
 
                        712.   936 NW 6th Ave.   Alexabdria   MN     56308  
 
                        713.   1095 210th Ave. SW   Appleton   MN     56208  
 
                        714.   18685 210th Street   Audubon   MN     56511  
 
                        715.   15988 County Hwy. 59   Vining   MN     56588  
 
                        716.   10th Street SE   Benson   MN     56215  
 
                        717.   Rural Route 1   Breckenridge   MN     56520  
 
                        718.   Rt. 5 Box 173   Fergus Falls   MN     56537  
 
                        719.   25120 State Hwy. 29   Henning   MN     56551  
 
                        720.   Detroit Mountain Road   Detroit Lakes   MN    
56501  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 721.   916 8th
Street SE   Detroit Lakes   MN     56501  
 
                        722.   394 W. Clark Street   Eagle Bend   MN     56446  
 
                        723.   Box 953   Elbow Lake   MN     56531  
 
                        724.   8783 Green Acre Road NW   Evansville   MN    
56326  
 
                        725.   8783 Green Acre Road NW   Evansville   MN    
56326  
 
                        726.   24591 190th Ave.   Fergus Falls   MN     56537  
 
                        727.   226 E. Washington   Fergus Falls   MN     56538  
 
                        728.   1010 Redwood Lane   Fergus Falls   MN     56537  
 
                        729.   50921 Black Diamond Road   Frazee   MN     56544
 
 
                        730.   4320 County Rd. 22 NW   Garfield   MN     56332  
 
                        731.   CR 18 & TWP Road 183   Starbuck   MN     56334  
 
                        732.   20812 120 Street   Glenwood   MN     56334  
 
                        733.   RR1, Box 68A   Hoffman   MN     56339  
 
                        734.   8421 CO RD 27 SW   Alexandria   MN     56308  
 
                        735.   29149 410th st   Dent   MN     56528  
 
                        736.   3027 3rd Street   Lake Park   MN     56554  
 
                        737.   4.1 km SW of US 71 & SR 287 SWW of Long Prairie  
Long Prairie   MN     56347  
 
                        738.   Rural Route 4, Box 175   Long Prairie   MN    
56347  
 
                        739.   2.3 KM NW of Int. of US-59 & SR28 N of Morris  
Morris   MN     56267  
 
                        740.   35087 Highway 10   Motley   MN     56466  
 
                        741.   35175 State Highway 106   New York Mills   MN    
56567  
 
                        742.   18951 Sportsman Rd   Audubon   MN     56511  
 
                        743.   49499 Hwy 34   Osage   MN     56570  
 
                        744.   RR 1, Box 400   Richville   MN     56576-9783  
 
                        745.   RR 3 Box 366   Parkers Prairie   MN    
56361-9403  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 746.   RT 1 Box
355   Vergas   MN     56587  
 
                        747.   19320 510th Street   Pelican Rapids   MN    
56572  
 
                        748.   1/2 MI NW of Pelican Rapids   Pelican Rapids   MN
    56572  
 
                        749.   CR 53 (1.3 mi N of Richdale)   New York Mills  
MN     56567  
 
                        750.   41732 Hwy 78   Perham   MN     56573  
 
                        751.   35600 Street Hwy. 34   Detroit Lakes   MN    
56501  
 
                        752.   34393 Co Hwy. 21   Rothsay   MN     56579  
 
                        753.   County Hwy 9   Sebeka   MN     56477  
 
                        754.   2.5 km NWW of int. SR-27 & 28/ 7.8 NNW of
Swanvill   Swansville   MN     56382  
 
                        755.   2204 County Highway 37   Detroit Lakes   MN    
56501  
 
                        756.   SR 210   Underwood   MN     56586  
 
                        757.   CR 1 & CR 107   Wadena   MN     56482  
 
                        758.   103 Jefferson St. N   Wadena   MN     56482  
 
                        759.   RR 2 Box 56   Sauk Center   MN     56378  
 
                        760.   C R 86 - off of 18   Aitkin   MN     56431  
 
                        761.   35456 422nd Place   Aitkin   MN     56431  
 
                        762.   28697 State RT 34   Akeley   MN     56433  
 
                        763.   557-44th Street SW   Backus   MN     56435  
 
                        764.   .16 km SE from Jct of CR13 on CR6 / 1.5 km W  
Barnum   MN     55707  
 
                        765.   9864 70th Ave.   Brainerd   MN     56401  
 
                        766.   1800 Industrial Park Road   Baxter   MN     56425
 
 
                        767.   15042 Inglewood Drive   Baxter   MN     56425  
 
                        768.   12233 Hwy. 18E   Brainerd   MN     56401  
 
                        769.   16352 Crooked Lake Road   Deerwood   MN     56444
 
 
                        770.   1st Ave West .8 mi S of US Hwy. 2   Bena   MN    
56626  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 771.   NM 1/4 of
the SE 1/4 of Section 17, Township 143N,   Walker   MN     56473  
 
                        772.   2801 Oak Ridge Road, SE   Brainerd   MN     56401
 
 
                        773.   2801 Oak Ridge Road, SE   Brainerd   MN     56401
 
 
                        774.   1559 Highway 210 NE   Brainerd   MN     56401  
 
                        775.   101 13th Street   Brainerd   MN     56401  
 
                        776.   723 Todd Street   Brainerd   MN     56401  
 
                        777.   NE of int. Wildwood Ln & CR11   Pequot Lakes   MN
    56472  
 
                        778.   Douglas Road   Carlton   MN     55718  
 
                        779.   15470 State RT 371   Cass Lake   MN     56633  
 
                        780.   1102 Olympic Drive   Cloquet   MN     55702  
 
                        781.   277 Highway 33   Cloquet   MN     55720  
 
                        782.   885 County Road   Cromwell   MN     55726  
 
                        783.   21515 Bergren Road   Ironton   MN     56455  
 
                        784.   1073 1st Street SW   Crosby   MN     56441  
 
                        785.   31353 E. Horseshoe Lake Road   Crosby   MN    
56441  
 
                        786.   35910 County Rd 66   Crosslake   MN     56442  
 
                        787.   CR32 and Fleming   Askov   MN     55704  
 
                        788.   6207 Hwy. 371 North   Brainerd   MN     56401  
 
                        789.   HCR Rt 2 Box 86   Emily   MN     56537  
 
                        790.   165 Mattson Road   Esko   MN     55733  
 
                        791.   109 268th Street   Fort Ripley   MN     56449  
 
                        792.   Adams and Hayes Street   Garrison   MN     56401
 
 
                        793.   44422 Timber Trail Road   Onamia   MN     56359  
 
                        794.   10458 County Road 1 SW   Pillager   MN     56473
 
 
                        795.   11120 East Gull Lake Drive   Baxter   MN     5642
 

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 796.   41486
350th Place   Aitkin   MN     56431  
 
                        797.   2374 Highway 371 NW   Hackensack   MN     56452  
 
                        798.   56166 US Hwy 169   Palisade   MN     56469  
 
                        799.   100 Quanda Road   Hill City   MN     55748  
 
                        800.   Route 1, Box 2132   Hinckley   MN     55037  
 
                        801.   County Highway 115   Straight River   MN    
56464  
 
                        802.   39722 10th Avenue   Isle   MN     56342  
 
                        803.   27362 State Hwy. 210   Aitkin   MN     56431  
 
                        804.   SW Kabekona Corner, Laporte Cite   Lake George  
MN     56458  
 
                        805.   Township Road No. 30   Spalding   MN     55760  
 
                        806.   County Road 57   Lawler   MN     55760  
 
                        807.   Route 5, Box 26A   Little Falls   MN     56345  
 
                        808.   CR 7 about 8.2mi E of Longville   Backus   MN    
56435  
 
                        809.   2827 CR 4   Barnum   MN     55707  
 
                        810.   31637 230th Street   Malmo   MN     56431  
 
                        811.   RT 18 and 20   Finlayson   MN     55735  
 
                        812.   Rt 25 and Long Lake   Brainerd   MN     56401  
 
                        813.   Section 6, Twp. 40, Range 20   Hinckley   MN    
55037  
 
                        814.   4350 Halgren Rd.   Moose Lake   MN     55767  
 
                        815.   1725 Old Highway 23N   Ogilvie   MN     56438  
 
                        816.   2023 Highway 23   Mora   MN     55051  
 
                        817.   1823 Lower Roy Lake Road   Nisswa   MN     56468
 
 
                        818.   410 East River Road   Brainerd   MN     56401  
 
                        819.   Hwy. 169 & Tamarac   Onamia   MN     56359  
 
                        820.   1003 W. Hwy. 27   Onamia   MN     56359  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 821.   185th
Ave. (Rt. 3 Box 17)   Park Rapids   MN     56470  
 
                        822.   212 West 2nd Street   Park Rapids   MN     56470
 
 
                        823.   12873 County Road 32   Park Rapids   MN     56470
 
 
                        824.   9020 County Rd. 18   Baxter   MN     56425  
 
                        825.   30925 2nd Street   Pequot Lakes   MN     56472  
 
                        826.   25839 Old Mill Road   Merrifield   MN     56465  
 
                        827.   26748 163rd Street   Pierz   MN     56364  
 
                        828.   .7 km NNW of int. of CR101 & on Birch Hill Road  
Staples   MN     56479  
 
                        829.   Rt. 2 Box 264   Pine City   MN     55063  
 
                        830.   Fire # S1888   Pine River   MN     56474  
 
                        831.   8756 215th Street   Randall   MN     56475  
 
                        832.   MN Trunk Highway 200   Remer   MN     56672  
 
                        833.   6571 State Hwy 200 NE   Remer   MN     56672  
 
                        834.   16130 Hwy. 210   West Ironton   MN     56455  
 
                        835.   205 Chestnut Street   Royalton   MN     56373  
 
                        836.   27377 US Highway 169   Onamia   MN     56359  
 
                        837.   6403 Turtle Road   Finlayson   MN     55735  
 
                        838.   25085 Nurses Road   Sanstone   MN     55072  
 
                        839.   2235 Mission Road   Cloquet   MN     55720  
 
                        840.   2296 US Hwy 2 NW   Cass Lake   MN     56633  
 
                        841.   8480 100th Avenue   Little Falls   MN     56354  
 
                        842.   26951 490 Street   Staples   MN     56479  
 
                        843.   2400’ SSW from int. of SR-210   Sylvan   MN    
56473  
 
                        844.   4524 44th Street   Hackensack   MN     56452  
 
                        845.   510 Tower Road   Upsala   MN     56384  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 846.   401 Tower
Ave.   Walker   MN     56484  
 
                        847.   3080 Walters Road   Willow River   MN     55795  
 
                        848.   2010 E. 7th Ave.   Duluth   MN     55803  
 
                        849.   3546 Haines Road   Duluth   MN     55811  
 
                        850.   5294 Rice Lake Road   Duluth   MN     55803  
 
                        851.   County Road 467 (Heino Road)   Angora   MN    
55703  
 
                        852.   5139 Arnold Road   Duluth   MN     55803  
 
                        853.   4402 Rice Lake Road   Duluth   MN     55811  
 
                        854.   8217 East CR-L   Lake Nebagamon   WI     54849  
 
                        855.   3301 Belknap Street   Superior   WI     54889  
 
                        856.   6332 Hwy. 1 94   Saginaw   MN     55779  
 
                        857.   3107 Tower Ave.   Superior   WI     54880  
 
                        858.   325 South Lake Avenue   Duluth   MN     55802  
 
                        859.   3051 Hwy. 53, Anchor Lake Forest Road   Central
Lakes   MN     55734  
 
                        860.   Hwy. 35 - 40.2 km S of Superior   Foxboro   WI  
  54836  
 
                        861.   3780 London Rd   Duluth   MN     55804  
 
                        862.   100 Elizabeth Street   Duluth   MN     55811  
 
                        863.   4th Ave. NE 9 1/2 NE   Chisolm   MN     55719  
 
                        864.   512 Skyline Boulevard   Cloquet   MN     55720  
 
                        865.   401 North Highway 33   Cloquet   MN     55720  
 
                        866.   2801 East 4th Street   Duluth   MN     55812  
 
                        867.   9632 Ashwa Road   Cook   MN     55723  
 
                        868.   .5 KM NNW of junct CR973 & US 53, .1 km N of
Cotto   Cotton   MN     55724  
 
                        869.   7475 Crane Lake Road   Crane Lake   MN     55725
 
 
                        870.   416 West 10th Street   Duluth   MN     55811  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 871.   4418
Haines Road   Duluth   MN     55811  
 
                        872.   4901 Grand Avenue   Duluth   MN     55807  
 
                        873.   2D Avenue   Ely   MN     55731  
 
                        874.   7.5 km N of Aurora   Embarrass   MN     55732  
 
                        875.   902 Elba Ave.   Eveleth   MN     55734  
 
                        876.   Highway 73 & RT 2   Floodwood   MN     55736  
 
                        877.   4861 Lindahl Road   Duluth   MN     55811  
 
                        878.   NR Lookout tower 1.6 km N Hwy. 53, 1 mile North o
  Orr   MN     55771  
 
                        879.   Fire # 9951E Williams Drive   Gordon   WI    
54838  
 
                        880.   4443 Brandon Road   Brookston   MN     55711  
 
                        881.   5049 South Sam Anderson Road   South Range   WI  
  54874  
 
                        882.   Hawk Circle Drive   Hermantown   MN     55810  
 
                        883.   5250 Cameron Road   Hermantown   MN     55810  
 
                        884.   3621 Tower Road   Hibbing   MN     55744  
 
                        885.   East Park Drive   Hibbing   MN     55746  
 
                        886.   1210 1st. Ave.   Hibbing   MN     55746  
 
                        887.   Septic Plant Road   Hoyt Lakes   MN     55750  
 
                        888.   1.6 KM W of Hwy. 53 along Rt 8   Independence  
MN     55779  
 
                        889.   County Road 44   Duluth   MN     55802  
 
                        890.   3 mi W of Hwy. 53, Kabetogama Township, MN or
3046   Kinmount   MN     55771  
 
                        891.   1276 Shilhon Road   Knife River   MN     55609  
 
                        892.   11550 E. Industrial Park Rd.   Lake Nebagamon  
WI     54849  
 
                        893.   2102 Trinity Road   Duluth   MN     55811  
 
                        894.   1525 Woodcrest Drive   Duluth   MN     55803-3605
 
 
                        895.   4628 Pitt Street   Duluth   MN     55804  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 896.   2011 West
2nd Street   Duluth   MN     55816-0900  
 
                        897.   4960 S Dump Road   Maple   WI     54854  
 
                        898.   2475 S Wieberg Point Road   Markham   MN    
55763  
 
                        899.   5600 Maple Hill Road   Duluth   MN     55810  
 
                        900.   1408 Maple Grove Road   Duluth   MN     55811  
 
                        901.   6389 Tower Road   Duluth   MN     55803  
 
                        902.   3500 Lester River Road   Lakewood   MN     55804
 
 
                        903.   12907 Palmquist Road   Orr   MN     55771  
 
                        904.   2553 E. Gogebic Street   Superior   WI     54880
 
 
                        905.   4741 East County Highway B   Superior   WI    
54880  
 
                        906.   4787 Midway Road   Duluth   MN     55811  
 
                        907.   1620 Lavaque Road   Duluth   MN     55810  
 
                        908.   2 Foxtrail Ave.   Duluth   MN     55810  
 
                        909.   1602 London Road   Duluth   MN     55812  
 
                        910.   CR - 65 Green Rock Road   Hibbing   MN     55746
 
 
                        911.   US-53   Solon Springs   WI     54873  
 
                        912.   9315 Westgate Blvd   Duluth   MN     55810  
 
                        913.   1200 Kenwood Ave.   Duluth   MN     55811  
 
                        914.   100 North Central Avenue   Duluth   MN     55807
 
 
                        915.   S Grand Road   South Range   WI     54874  
 
                        916.   1901 Winter St   Superior   WI     54880  
 
                        917.   1316 North 14th Street   Superior   WI     54880
 
 
                        918.   2328 14th Street   Superior   WI     54480  
 
                        919.   1507 North 1st Street   Superior   WI     54880  
 
                        920.   North 5th and Bayfront   Superior   WI     54880
 

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 921.   4700
Albany Ave.   Superior   WI     54880  
 
                        922.   11 East Superior Street, suite 430   Duluth   MN
    55802  
 
                        923.   Hwy. 169 N, Lee Mine Road   Tower   MN     55790
 
 
                        924.   222 N. 2nd Ave. E   Duluth   MN     55816  
 
                        925.   239 Canosia   Duluth   MN     55811  
 
                        926.   550 3rd Ave North   Virginia   MN     55792  
 
                        927.   Moore Drive, Midway Hill   Virginia   MN    
55792  
 
                        928.   6380 Hwy. 53   Virginia   MN     55792  
 
                        929.   Minneapolis Ave. & Mankato St.   Duluth   MN    
55802  
 
                        930.   1585 Highway 46   Balsam Lake   WI     54810  
 
                        931.   1585 Highway 46   Balsam Lake   WI     54810  
 
                        932.   11 11 34 Street   Barron   WI     54812  
 
                        933.   1216 Memorial Drive   Barron   WI     54812  
 
                        934.   Sucker Creek Road   Birchwood   WI     54817  
 
                        935.   3 MI SE on 11 3/4 Avenue   Cameron   WI     54822
 
 
                        936.   233 Hillcrest Drive   Cameron   WI     54822  
 
                        937.   1468 Leonard Street   St. Croix Falls   WI    
54024  
 
                        938.   2307 7-1/2 Street   Chetek   WI     54728  
 
                        939.   1.5 Miles SW on Hwy. G   Cumberland   WI    
54829  
 
                        940.   1115 Marshall St.   Cumberland   WI     54829  
 
                        941.   2125 12 1/2 Street   Cumberland   WI     54829  
 
                        942.   3 miles NE of Hwy. 77   Danbury   WI     54830  
 
                        943.   310th Ave. & 130th Street   Frederic   WI    
54837  
 
                        944.   110 Tower Rd   Grantsburg   WI     54840  
 
                        945.   2874 20th Street   Rice Lake   WI     54868  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 946.   10240
Tower Road   Hayward   WI     54843  
 
                        947.   24675 Bashaw Lake Road   Hertel   WI     54845  
 
                        948.   2640 25th Ave.   Rice Lake   WI     54868  
 
                        949.   W5775 Hwy. 53   Minong   WI     54859  
 
                        950.   5598 State Road   Webster   WI     54893  
 
                        951.   2016 18 3/4 Street   Rice Lake   WI     54868  
 
                        952.   SW Corner of Coleman St./College Drive   Rice
Lake   WI     54868  
 
                        953.   2860 20th Ave   Rice Lake   WI     54868  
 
                        954.   County V   Ridgeland   WI     54763  
 
                        955.   W5786 Heistercamp Road   Shell Lake   WI    
54871  
 
                        956.   23789 Peterson Road   Siren   WI     54872  
 
                        957.   1403 First Street   Spooner   WI     54801  
 
                        958.   903 Pine Street   St. Croix Falls   WI     54024
 
 
                        959.   300 N Adams St   St. Croix Falls   WI     54024  
 
                        960.   Stone Lake Road   Stone Lake   WI     54876  
 
                        961.   2N9001 US HWY 53   Trego   WI     54888  
 
                        962.   1545 83/4 Street   Almena   WI     54805  
 
                        963.   Rt 2 Box 744   Ashland   WI     54806  
 
                        964.   319 Chapple Ave.   Ashland   WI     54806  
 
                        965.   73616 US Hwy 2   Odanah   WI     54861  
 
                        966.   1630 N. Highway 40   Bruce   WI     54819  
 
                        967.   W1770 Highway 8   Hawkins   WI     54530  
 
                        968.   6583 Larsen Road   Couderay   WI     54828  
 
                        969.   10426 Bay Ave.   Hayward   WI     54843  
 
                        970.   133 Germania Road   Hurley   WI     54534  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 971.   Hart Lake
Road   Iron River   WI     54847  
 
                        972.   Highway 8 West   Ladysmith   WI     54848  
 
                        973.   CR MM   Mellen   WI     54546  
 
                        974.   4990 Mercer Lake Road   Mercer   WI     54547  
 
                        975.   W7522 Hwy. 70   Fifield   WI     54524  
 
                        976.   105 North Avon Ave.   Phillips   WI     54555  
 
                        977.   1859 Danialson Road   Ogema   WI     54459  
 
                        978.   Maple Hill & Church Corner Roads   Washburn   WI
    54891  
 
                        979.   9955 Sunnyside Road   Antigo   WI     54409  
 
                        980.   1000 W. Peirce Ave.   Antigo   WI     54409  
 
                        981.   5374 CR “H”   Boulder Juntion   WI     54873  
 
                        982.   Buckeye Lookout Tower Road   Florence   WI    
54121  
 
                        983.   1201 East Glenn Tower Road   Crandon   WI    
54520  
 
                        984.   3910 Tower Road   Eagle River   WI     54521  
 
                        985.   412 Wisconsin Street   Eagle River   WI     54521
 
 
                        986.   1922 Forest Lane   Eagle River   WI     54521  
 
                        987.   Lookout Mt. on Hillside Drive   Harrison   WI    
54435  
 
                        988.   Lookout Mt. on Hillside Drive   Harrison   WI    
54435  
 
                        989.   Lookout Mt. on Hillside Drive   Harrison   WI    
54435  
 
                        990.   W9934 State Road 64   Corning   WI     54452  
 
                        991.   N 11996 Heafford Road   Tomahawk   WI     54487  
 
                        992.   County Trunk Highway J   Irma   WI     54442  
 
                        993.   Water Tank Chicago Road   Lac Du Flambeau   WI  
  54538  
 
                        994.   SR “B” Near Forest Lake Road   Merrill Lake   WI
    54540  
 
                        995.   5356 A Street   Laona   WI     54541  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 996.   210090
County Rd. W   Winchester   WI     54557  
 
                        997.   N3626 Shattuck Street   Medford   WI     54451  
 
                        998.   1625 East College Ave.   Medford   WI     54451  
 
                        999.   1625 East College Ave.   Medford   WI     54451  
 
                        1000.   South Nast Road   Merrill   WI     54452  
 
                        1001.   N2681 County Hwy. G   Merrill   WI     54452  
 
                        1002.   501 East St.   Merrill   WI     54452  
 
                        1003.   415 Menominee Street   Minocqua   WI     54548  
 
                        1004.   1276 SR 8   Monico   WI     54501  
 
                        1005.   2201 Plum Vitae Road   Plum Lake   WI     54560
 
 
                        1006.   W1114 County Highway M   Perkinstown   WI    
54451  
 
                        1007.   2200 Tower Road (N of Rt 17)   Phelps   WI    
54554  
 
                        1008.   5303 Lake Julia Road   Rhinelander   WI    
54501  
 
                        1009.   2203 West Birchwood Drive   Rhinelander   WI    
54501  
 
                        1010.   St. Germain 50575 1sts & Wilderness roads  
Eagle River   WI     54521  
 
                        1011.   7990 Birchwood Drive   St. Germain   WI    
54558  
 
                        1012.   7452 Blackberry Lane   Eagle   WI     54521  
 
                        1013.   W10778 Summit Lake Road   Summit Lake   WI    
54485  
 
                        1014.   7050 Badagowski Street   Three lake   WI    
54562  
 
                        1015.   N10604 Moodig Road   Tomahawk   WI     54487  
 
                        1016.   5024 Highway 52   Wabeno   WI     54566  
 
                        1017.   4577 Hwy. 51   Cassian   WI     54529  
 
                        1018.   SR 64 & CR “M”   White Lake   WI     54491  
 
                        1019.   7587 Nose Road   Woodboro   WI     54501  
 
                        1020.   8743 Midlake Road   Woodruff   WI     54568  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 1021.   5126
Krueger Quarry Road   Abrams   WI     54101  
 
                        1022.   N4201 Highway 32 N   Shawano   WI     54137  
 
                        1023.   Hwy. 45 S. of Hwy. 52   Aniwa   WI     54414  
 
                        1024.   13430 Logan Road   Suring   WI     54174  
 
                        1025.   N 2280 Highway 47-55   Bonduel   WI     54107  
 
                        1026.   N 2280 Highway 47-55   Bonduel   WI     54107  
 
                        1027.   R1030 County Highway R   Cecil   WI     54111  
 
                        1028.   R1030 County Highway R   Cecil   WI     54111  
 
                        1029.   W8260 East 12th Road   Coleman   WI     54112  
 
                        1030.   N6932 US Hwy. 141   Crivitz   WI     54115  
 
                        1031.   W15560 Partridge Road   Goodman   WI     54125  
 
                        1032.   N 535 Hwy. 55/47   Keshena   WI     54135  
 
                        1033.   N 535 Hwy. 55/47   Keshena   WI     54135  
 
                        1034.   15424 Booth Road   Mountain   WI     54149  
 
                        1035.   N5199 County Road U   Shawano   WI     53224  
 
                        1036.   2610 Woleske Road   Marinette   WI     54243  
 
                        1037.   2610 Woleske Road   Marinette   WI     54243  
 
                        1038.   1 Stanton Street   Marinette   WI     54143  
 
                        1039.   9095 Johnson Lane   Oconto Falls   WI     45115
 
 
                        1040.   802 Scherer Streets   Oconto   WI     54153  
 
                        1041.   W8998 Pembine-Beecher Road   Beecher   WI    
51456  
 
                        1042.   R1020 Church Road   Peshtigo   WI     54157  
 
                        1043.   N2530 County Highway   Grover   WI     54157  
 
                        1044.   W 7276 Fralling Lane   Shawano   WI     54166  
 
                        1045.   W5511 CR BE   Shawano   WI     54116  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 1046.   N 6315
River Road   Tigerton   WI     54486  
 
                        1047.   W 7902 Moonshine Hill Road   Middle Inlet   WI  
  54177  
 
                        1048.   6188 Webb Road   Wittenberg   WI     54499  
 
                        1049.   RR 2 Box 52A   Arkansaw   WI     54721  
 
                        1050.   806 Nordveien Drive   Boyceville   WI     54725
 
 
                        1051.   108 W BremerAvenue   Colfax   WI     54730  
 
                        1052.   E5595 County Road D   Menomonie   WI     54751  
 
                        1053.   E5595 County Road D   Menomonie   WI     54751  
 
                        1054.   N5806 Schlosser Land   Durand   WI     54736  
 
                        1055.   N6438 906th Street   Elk Mound   WI     54751  
 
                        1056.   N5794 750th Street   Ellsworth   WI     54011  
 
                        1057.   E 3355 650th Avenue   Menomonie   WI     54751  
 
                        1058.   E 3355 650th Avenue   Menomonie   WI     54751  
 
                        1059.   E1614 640th Avenue   Knapp   WI     54749  
 
                        1060.   Moline Lane   Pepin   WI     54759  
 
                        1061.   Tanglewood Road   Menomonie   WI     54751  
 
                        1062.   Tanglewood Road   Menomonie   WI     54751  
 
                        1063.   714 17th St. S   Menomonie   WI     54751  
 
                        1064.   11334 Meadow Hill Road   Menomonie   WI    
54751  
 
                        1065.   90th Street   River Falls   WI     54022  
 
                        1066.   929 Quarry Road   River Falls   WI     54022  
 
                        1067.   E9501 110th Ave.   Mondovi   WI     54755  
 
                        1068.   N9360 County Road F   Boyceville   WI     54725
 
 
                        1069.   N14942 Badger   Abbotsford   WI     54405  
 
                        1070.   W365 US Hwy 10   Chili   WI     54420  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 1071.   N5292
County Hwy I   Fairchild   WI     54741  
 
                        1072.   W2853 County Road “K”   Granton   WI     54436  
 
                        1073.   W5370 Century Road   Greenwood   WI     54437  
 
                        1074.   W 11612 Stevens Road   Humbird   WI     54746  
 
                        1075.   W9249 US Hwy 10   Neillsville   WI     54456  
 
                        1076.   N13908 Resewood Ave   Withee   WI     54498  
 
                        1077.   W 3829 State Hwy 29   Owen   WI     54460  
 
                        1078.   N8987 Romdka Ave   Loyal   WI     54446  
 
                        1079.   W5002 Ridge Road   Neillsville   WI     54456  
 
                        1080.   W6168 S Mound Road   Neillsville   WI     54456
 
 
                        1081.   Willow Road and Country Road DD   Owens-Withee  
WI     54498  
 
                        1082.   W9157 County Road   Thorp   WI     54771  
 
                        1083.   N11665 Hi Line Avenue   Unity   WI     54488  
 
                        1084.   2326 Western Ave.   Eau Claire   WI     54703  
 
                        1085.   5540 220th Street   Caddot   WI     54727  
 
                        1086.   402 Water Street   Eau Claire   WI     54703  
 
                        1087.   2805 Bauer Street   Eau Claire   WI     54701  
 
                        1088.   11817 County Hwy. N Road   Chippewa Falls   WI  
  54729  
 
                        1089.   1590 Priory Road   Eau Claire   WI     54701  
 
                        1090.   7025 Prill Road   Altoona   WI     54720  
 
                        1091.   2000 Spooner Ave.   Altoona   WI     54720  
 
                        1092.   E20280 Sutton Road   Augusta   WI     54722  
 
                        1093.   5710 Fairway Drive   Bloomer   WI     54401  
 
                        1094.   5710 Fairway Drive   Bloomer   WI     54401  
 
                        1095.   6300 270th Street   Cadott   WI     54727  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 1096.   6 W
Grand Avenue   Chippewa Falls   WI     54729  
 
                        1097.   9900 City Highway Q   Chippewa Falls   WI    
54729  
 
                        1098.   631 Chippewa Street   Chippewa Falls   WI    
54729  
 
                        1099.   E1415 Cedar Road   Eau Claire   WI     54701  
 
                        1100.   204-A Highway 27   Cornell   WI     54732  
 
                        1101.   702 South Riverside Drive   Cornell   WI    
54732  
 
                        1102.   1048 Mary Lane   Eau Claire   WI     54701  
 
                        1103.   2715 Hogarth Street   Eau Claire   WI     54703
 
 
                        1104.   402 Graham Avenue   Eau Claire   WI     54702  
 
                        1105.   1202 W. Clairmont Ave.   Eau Claire   WI    
54701  
 
                        1106.   2610 North 77th Ave.   Eau Claire   WI     54703
 
 
                        1107.   639 Water Tank Road   Fall Creek   WI     54742
 
 
                        1108.   300 East Hamilton Ave.   Eau Claire   WI    
54701  
 
                        1109.   6 km W of Cornell   Holcombe   WI     54745  
 
                        1110.   9859 50th Ave.   Chippewa Falls   WI     54729  
 
                        1111.   4491 195th Street   Chippewa Falls   WI    
54729  
 
                        1112.   12154 40th Ave.   Chippewa Falls   WI     54729
 
 
                        1113.   4601 E. Hamilton Ave.   Eau Claire   WI    
54701  
 
                        1114.   5313 Jeffers Road   Eau Claire   WI     54703  
 
                        1115.   2061 180th Street   Chippewa Falls   WI    
54729  
 
                        1116.   4985 Old Town Hall Road   Eau Claire   WI    
54701  
 
                        1117.   2224 Merchantile Drive   Eau Claire   WI    
54703  
 
                        1118.   1815 Birch St   Eau Claire   WI     54703  
 
                        1119.   W13486 Old Highway D   New Auburn   WI     54757
 
 
                        1120.   13399 Stubble Road   Osseo   WI     54758  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 1121.   2396
State Hwy. 53   Chippewa Falls   WI     54729  
 
                        1122.   7378 County Highway G   Stanley   WI     54768  
 
                        1123.   2777 40th Street   Elk Mound   WI     54739  
 
                        1124.   1912 Truax Blvd.   Eau Claire   WI     54703  
 
                        1125.   1217 South 3rd Ave   Wausau   WI     54401  
 
                        1126.   N110 Brandenburg Ave.   Merrill   WI     54452  
 
                        1127.   406 Winton Street   Wausau   WI     54403  
 
                        1128.   1201 E. Ash St.   Abbotsford   WI     54405  
 
                        1129.   6631 Street Highway 97   Athens   WI     54411  
 
                        1130.   755 Page Road   Hatley   WI     54440  
 
                        1131.   7025 Steel Lane   Brokaw   WI     54403  
 
                        1132.   3511 Camp Phillips Road   Weston   WI     54476
 
 
                        1133.   1 Corporate Way   Wausau   WI     54401  
 
                        1134.   8205 Gusman Road   Schofield   WI     54476  
 
                        1135.   8732 County Rd. Ll   Eland   WI     54427  
 
                        1136.   Pine Road   Hatley   WI     54440  
 
                        1137.   6703 Ryan Street   Weston   WI     54476  
 
                        1138.   400 Westwood Drive   Wausau   WI     54401  
 
                        1139.   1000 Indianhead Drive   Mosinee   WI     54455  
 
                        1140.   1688 Pine Rd.   Mosinee   WI     54455  
 
                        1141.   1898 Rozak Road   Mosinea   WI     54455  
 
                        1142.   1898 Rozak Road   Mosinea   WI     54455  
 
                        1143.   Hwy. 107 & Town Road   Marathon   WI     54448  
 
                        1144.   1159 W. State Road 153   Mosinee   WI     54455
 
 
                        1145.   1159 W. State Road 153   Mosinee   WI     54455
 

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 1146.   7700
Mosinee Tower Road   Wausau   WI     54401  
 
                        1147.   3861 East Nick Ave   Kronenwetter   WI     54455
 
 
                        1148.   M626 Elm Road, North Marshfield   Marshfield  
WI     54449  
 
                        1149.   H14685 Landing Road   Wausau   WI     54403  
 
                        1150.   1735 Merrill Avenue   Wausau   WI     54401  
 
                        1151.   1000 Redtail Lane   Wausau   WI     54402  
 
                        1152.   675 Ridge Road   Mosinee   WI     54455  
 
                        1153.   R15463 Ringle Ave.   Ringle   WI     54471  
 
                        1154.   103 Wilson Ave   Rothschild   WI     54474  
 
                        1155.   902 Grossman Street   Schofield   WI     54476  
 
                        1156.   S. 3266 Highway 13 South   Spencer   WI    
54479  
 
                        1157.   3400 Ministry Parkway   Weston   WI     54476  
 
                        1158.   4704 Townline Road   Wausau   WI     54403  
 
                        1159.   2700 Stewart Avenue   Wausau   WI     54401  
 
                        1160.   2700 Stewart Avenue   Wausau   WI     54401  
 
                        1161.   WRIG Tower Site, Coates Lane   Wausau   WI    
54403  
 
                        1162.   WRIG Tower Site, Coates Lane   Wausau   WI    
54403  
 
                        1163.   221 Scott Street   Wausau   WI     54403  
 
                        1164.   8315 Stewart Ave.   Wausau   WI     54401  
 
                        1165.   1930 Grand Ave.   Wausau   WI     54403  
 
                        1166.   2700 West Wausau Avenue   Wausau   WI     54403
 
 
                        1167.   W4512 Pioneer Drive   Edgar   WI     54426  
 
                        1168.   Summit Avenue   Weston   WI     54476  
 
                        1169.   Route 44/55   Plattekill   NY     12589  
 
                        1170.   Route 44/55   Plattekill   NY     12589  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 1171.  
Belleayre Mt.-Kelly Road   Shandaken   NY     12480  
 
                        1172.   105 Mary’s Ave.   Kingston   NY     12401  
 
                        1173.   9 Rock Hill Drive   Monticello   NY     12701  
 
                        1174.   10 Rapp Road   Monticello   NY     12701  
 
                        1175.   State Route 268   Hancock   NY     13783  
 
                        1176.   62 Olympus Palace Rd.   Catskill   NY     12414
 
 
                        1177.   572 Mickle Hollow Road   Warnerville   NY    
12187  
 
                        1178.   Box 107 & 108 White Hill Road   Oneonta   NY    
13820  
 
                        1179.   Gersoni Road   Colliersville   NY     13747  
 
                        1180.   19377 County Highway 17   Roscoe   NY     12776
 
 
                        1181.   Cornish Hill Complex   Cooperstown   NY    
13326  
 
                        1182.   Old Route 17   Roscoe   NY     12776  
 
                        1183.   Federal Hill Road   Delhi   NY     13753  
 
                        1184.   1 Court House Square   Delhi   NY     13753  
 
                        1185.   McCaab Hollow Road   Deposit   NY     13754  
 
                        1186.   Bush Hill Road   Hancock   NY     13783  
 
                        1187.   3730 O & W Road   East Branch   NY     13756  
 
                        1188.   Clark Road   Eldred   NY     12732  
 
                        1189.   Shaupen Road   Ulster   NY     12487  
 
                        1190.   Brickman Road   Fallsburg   NY     12789  
 
                        1191.   254 City Brook Road   Hancock   NY     13783  
 
                        1192.   5896 State Road 28   Cooperstown   NY     13337
 
 
                        1193.   Route 357   Franlkin   NY     13775  
 
                        1194.   Murry Road   Kingston   NY     12401  
 
                        1195.   27 Fifield Avenue   Hancock   NY     13783  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 1196.   27
Fifield Avenue   Hancock   NY     13783  
 
                        1197.   Reservoir Road   Lloyd   NY     12528  
 
                        1198.   Dog Hill Road   Maryland   NY     12116  
 
                        1199.   14433 County Highway 17   East Branch   NY    
13756  
 
                        1200.   120 Harvard Road   Hancock   NY     13756  
 
                        1201.   231 Sagendorf’s Corners Road   Cobleskill   NY  
  12043  
 
                        1202.   430 Hurley Ave.   Hurley   NY     12443  
 
                        1203.   City Hall Road   Kerhonksen   NY     12446  
 
                        1204.   300 Enterprise Drive   Kingston   NY     12440  
 
                        1205.   Florence Street   Kingston   NY     12401  
 
                        1206.   Highpoint Mountain   Ellenville   NY     12428  
 
                        1207.   Knack Road   Callicoon   NY     12723  
 
                        1208.   Revonah Hill Road   Liberty   NY     12754  
 
                        1209.   24 East Mongaup Road   Liberty   NY     12754  
 
                        1210.   543 Little Ireland Cross Road   Livingston Manor
  NY     12758  
 
                        1211.   Hunters Lane Road   Middleburgh   NY     12122  
 
                        1212.   57 Crumheon Lane   Milford   NY     12116  
 
                        1213.   Hillcrest Avenue   Monticello   NY     12701  
 
                        1214.   10-100 Clearwater Road   New Paltz   NY    
12561  
 
                        1215.   75 South Manheim Blvd.   New Paltz   NY    
12561  
 
                        1216.   Oak Hill Road (4157 State Route 7)   Schoharie  
NY     12157  
 
                        1217.   Route 28   Oneonta   NY     13820  
 
                        1218.   Route 28   Oneonta   NY     13820  
 
                        1219.   176 Cemetary Road   Oneonta   NY     13829  
 
                        1220.   3575 State Hwy. 7   Otego   NY     13825  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 1221.   122 Mill
Street   Richmondville   NY     12149  
 
                        1222.   10332 Wolf Lake Road   Wurtsboro   NY     12790
 
 
                        1223.   10332 Wolf Lake Road   Wurtsboro   NY     12790
 
 
                        1224.   107 Gulf Road   Roscoe   NY     12776  
 
                        1225.   Haple Hill Road   Rosendale   NY     12472  
 
                        1226.   37 Clove Road   Salisbury Mills   NY     12577  
 
                        1227.   Mt. Airy Road — Route 32   Saugerties   NY    
12477  
 
                        1228.   4 High Street   Saugerties   NY     12477  
 
                        1229.   Pine Hill Road   Sidney   NY     13838  
 
                        1230.   Snake Hill Summit   Port Ewen   NY     12466  
 
                        1231.   27 Service Road   Livingston Manor   NY    
12758  
 
                        1232.   Rd 5 Unadilla   Kilkenny Road   NY     12540  
 
                        1233.   334 Butternut Road   Unadilla   NY     13849  
 
                        1234.   Mount Utsayantha Tower Road   Stamford   NY    
12167  
 
                        1235.   49 Wallkill Ave.   Hopewell Junction   NY    
12533  
 
                        1236.   Bear Spring Mountain   Walton   NY     13856  
 
                        1237.   7 Water St (temp)   Walton   NY     13856  
 
                        1238.   Rte 209 & Continental Road   Warwarsing   NY    
12458  
 
                        1239.   43 Basin Road   West Hurley   NY     12491  
 
                        1240.   Old Town Road   White Lake   NY     12701  
 
                        1241.   Town Road 148   Fallsburg   NY     12733  
 
                        1242.   Star Route Box 5, Lutheranville Road   East
Worchester   NY     12064  
 
                        1243.   RS5 Worcester, Smith Road   Worcester   NY    
12191  
 
                        1244.   Davenport Road   Schenevus   NY     12155  
 
                        1245.   Fire Tower Road   Bloomingburgh   NY     12721  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 1246.   2954 Rt.
209   Wurtsboro   NY     12790  
 
                        1247.   1 Atwell Road   Cooperstown   NY     13326  
 
                        1248.   Route 67   Cairo   NY     12413  
 
                        1249.   Cady Road   Chatham   NY     12037  
 
                        1250.   Trailer Park Road   Chatham   NY     12037  
 
                        1251.   2356 Route 9   Hudson   NY     12534  
 
                        1252.   Route 9W   New Baltimore   NY     12124  
 
                        1253.   136 Cold Spring Road   Coxsackie   NY     21051
 
 
                        1254.   Lime-Kiln Road, W.   Coxsackie   NY     12192  
 
                        1255.   888 Sunny Hill Road   Greenville   NY     12083
 
 
                        1256.   170 Eger Road   Hudson   NY     12534  
 
                        1257.   Overlook Road, 1 Dr. Tow   Hillsdale   NY    
12529  
 
                        1258.   Columbia Mem. Hospital, 71 Prospect Avenue  
Hudson   NY     12534  
 
                        1259.   Hunter Bowl   Hunter   NY     12442  
 
                        1260.   Ficher Road   Kinderhook   NY     12106  
 
                        1261.   635 Snydertown Road   Claverack   NY     12521  
 
                        1262.   3110 Old Kings Rd.   Catskill   NY     12414  
 
                        1263.   Route 217   Philmont   NY     12534  
 
                        1264.   6894 Route 9   Stockport   NY     12534  
 
                        1265.   443 King Hill Road   Greenville   NY     12083  
 
                        1266.   Sopak Road   Elizaville   NY     12523  
 
                        1267.   14206 Albany Ave.   Valatia   NY     12184  
 
                        1268.   Easy Street Road   Catskill   NY     12414  
 
                        1269.   Cave Mountain   Jewitt   NY     12444  
 
                        1270.   1 Ridge Road   Campbell Hall   NY     10916  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 1271.   131
Tarbell Road   Walkill   NY     10341  
 
                        1272.   Bullville Fire House Rte. 17   Bullville   NY  
  12566  
 
                        1273.   Route 416   Montgomery   NY     12549  
 
                        1274.   Nancy Lane   Chester   NY     10918  
 
                        1275.   Nancy Lane   Chester   NY     10918  
 
                        1276.   Stewart Industrial Park, Assembly Way   Newburgh
  NY     12550  
 
                        1277.   St. Mary Hill   Newburgh   NY     12553  
 
                        1278.   183 Main Street   Cornwall   NY     12518  
 
                        1279.   183 Main Street   Cornwall   NY     12518  
 
                        1280.   Cronomer Hill Park/131 Locust Lane   Newburgh  
NY     12550  
 
                        1281.   Meadow Street   Florida   NY     10921  
 
                        1282.   55 Fulton Street   Middletown   NY     10940  
 
                        1283.   38 Harriman Drive   Goshen   NY     10924  
 
                        1284.   Milepost 6.2   Greenville   NY     12083  
 
                        1285.   101 Mayer Lane   Harriman   NY     10926  
 
                        1286.   101 Mayer Lane   Harriman   NY     10926  
 
                        1287.   750 Kirby Town Road   Middletown   NY     10940
 
 
                        1288.   Bannerman View Drive   Newburgh   NY     12550  
 
                        1289.   60 Prospect Ave.   Middletown   NY     10940  
 
                        1290.   55 Crystal Run Road   Middletown   NY     10940
 
 
                        1291.   2834 State Route 17M   New Hampton   NY    
10958  
 
                        1292.   Bald Hill   Monroe   NY     10950  
 
                        1293.   76 Pleasant Hill Road   Mountainville   NY    
10953  
 
                        1294.   Route 1, Guymard Turnpike   Otisville   NY    
10963  
 
                        1295.   45 Oakwood Trail South   Blooming Grove   NY    
10914  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 1296.   Dean
Hill Road   New Windsor   NY     12553  
 
                        1297.   Rte 300, Mall Access Road   Newburgh   NY    
12550  
 
                        1298.   929 Orchard Dr   Wallkill   NY     12589  
 
                        1299.   Sanitorium Avenue (Otisville Correctional
Facility)   Valley Cottage   NY     10963  
 
                        1300.   Blackhawk Road   Pine Bush   NY     12566  
 
                        1301.   Plattekill Service Plaza, Heinsman Land  
Newburgh   NY     12550  
 
                        1302.   5 Pocatello Rd   Middletown   NY     10940  
 
                        1303.   1-93 RearJersey Ave.   Port Jervis   NY    
12771  
 
                        1304.   535 Toleman Road and Route 207   New Windsor  
NY     12553  
 
                        1305.   70 Dubois Street, St. Lukes Hospital   Newburgh
  NY     12550  
 
                        1306.   170 Radio Road   Tuxedo   NY     10987  
 
                        1307.   Spiegel Oil Co.   Tuxedo Park   NY     10987  
 
                        1308.   43 Reservoir Ave   Unionville   NY     10988  
 
                        1309.   Route 17K & Route 208 South   Montgomery   NY  
  12549  
 
                        1310.   Overlook Terrace   Walden   NY     12586  
 
                        1311.   27 Industry Drive   Middletown   NY     10940  
 
                        1312.   Kain Road   Warwick   NY     10990  
 
                        1313.   Mt. Lodge Road   Bloomingrove   NY     10914  
 
                        1314.   Victor Constant Ski Center   West Point   NY    
10996  
 
                        1315.   122 California Quarry Road   Woodstock   NY    
12498  
 
                        1316.   12 Washington Street   Amenia   NY     12501  
 
                        1317.   4885 Route 9   Staatsburgh   NY     12580  
 
                        1318.   139 Rombout Avenue   Beacon   NY     12508  
 
                        1319.   190 Old Sylvan Lake Rd.   East Fishkill   NY    
12533  
 
                        1320.   Hammond Hill Road   Millbrook   NY     12545  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 1321.   Depot
Hill   Holmes   NY     12531  
 
                        1322.   East Mountain Road   Dover   NY     12522  
 
                        1323.   Carey Road   Fishkill   NY     12524  
 
                        1324.   Hopewell Recreation Field, Route 376   East
Fishkill   NY     12533  
 
                        1325.   Hopewell Recreation Field, Route 376   East
Fishkill   NY     12533  
 
                        1326.   St. Andrews Road   Hyde Park   NY     12538  
 
                        1327.   60 Strack Drive   Beacon   NY     12508  
 
                        1328.   4 Jefferson Plaza, 4 Jefferson Street  
Poughkeepsie   NY     12601  
 
                        1329.   30 Metecki Road   Red Hook   NY     12571  
 
                        1330.   Off Route 82 - 16 Industry Street   LaGrange  
NY     12540  
 
                        1331.   76 Ireland Drive Ext.   Poughkeepsie   NY    
12601  
 
                        1332.   76 Ireland Drive Ext.   Poughkeepsie   NY    
12601  
 
                        1333.   Academy Road & Salisburg Road   Rocky City   NY
    12571  
 
                        1334.   38 Alden Place   Millbrook   NY     12545  
 
                        1335.   25 Highland Street   Milerton   NY     12546  
 
                        1336.   Woodmont Road   East Fishkill   NY     12533  
 
                        1337.   Harmony Hill   Pawling   NY     12564  
 
                        1338.   Rt 82   Pine Plains   NY     12567  
 
                        1339.   362 Pine Hill Road   Pleasant Valley   NY    
12569  
 
                        1340.   7 Reservior Square   Poughkeepsie   NY     12603
 
 
                        1341.   Kelley Road   Red Hook   NY     12571  
 
                        1342.   224 Boardman Road   Poughkeepsie   NY     12603
 
 
                        1343.   171 Freedon Plains Road   Lagrange   NY    
12603  
 
                        1344.   76 East Market Street   Rhinebeck   NY     12572
 
 
                        1345.   Morton Road   Rhinebeck   NY     12572  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 1346.   10 Ross
Circle   Poughkeepsie   NY     12603  
 
                        1347.   299 Perrotti Road   Millerton   NY     12546  
 
                        1348.   299 Perrotti Road   Millerton   NY     12546  
 
                        1349.   Shopping Center Road   Wappinger Falls   NY    
12590  
 
                        1350.   432 South Road   Poughkeepsie   NY     12601  
 
                        1351.   Fallkill Road   Hyde Park   NY     12538  
 
                        1352.   263 Hackensack Rd.   Wappinger Falls   NY    
12509  
 
                        1353.   20 Middlebush Road   Wappinger Falls   NY    
12590  
 
                        1354.   20 Middlebush Road   Wappinger Falls   NY    
12590  
 
                        1355.   2 South River Street   Athens   PA     18810  
 
                        1356.   RR #3 Archer Rd   Factoryville   PA     18419  
 
                        1357.   Wisley Rd   Tunkhannock   PA     18657  
 
                        1358.   7-139 SE Williams Rd.   Canton   PA     17724  
 
                        1359.   240 South Turnpike St.   Dushore   PA     18614
 
 
                        1360.   T-474 Brungress Mt. Rd.   Laceyville   PA    
18623  
 
                        1361.   SR 0029   Tunkhannock   PA     18657  
 
                        1362.   94-200 Muncy St.   LaPorte   PA     18619  
 
                        1363.   302 Grist Flat Rd   Meshoppen   PA     18630  
 
                        1364.   T-736 Bradley Rd.   Sheshequin   PA     18810  
 
                        1365.   T-412 Brocktown Rd.   Monroeton   PA     18832  
 
                        1366.   T-385 Dempsey Hill   New Albany   PA     18833  
 
                        1367.   T-602 Tammarack Rd   Wysox   PA     18854  
 
                        1368.   57 Lasco Lane   Meshoppen   PA     18630  
 
                        1369.   SR1006   Hillsgrove   PA     18619  
 
                        1370.   T-325 Richie Rd.   Muncy Valley   PA     17758  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 1371.   SR 1035
Richie Rd.   Muncy Valley   PA     17758  
 
                        1372.   140 Paines Hill Rd.   Troy   PA     16947  
 
                        1373.   Shadowbrook Dr.   Tunkhannock   PA     18657  
 
                        1374.   283 Schoolhouse Road   Tunkhannock   PA    
18657  
 
                        1375.   T-410 Woods Rd.   Wyalusing   PA     18853  
 
                       
1376.
  1912 SE Washington   Stonegate Plaza   Bartlesville   OK     74006  
 
                        1377.   104 E. Main   Independence   KS     67301  
 
                        1378.   2030 North Main   Miami   OK     74354  
 
                        1379.   833 S. 2nd   Stillwell   OK     74960  
 
                        1380.   1910 S. Muskogee   Tahlequah   OK     74464  
 
                       
1381.
  216 South 7th   Suite 200   Vinita   OK     74301  
 
                        1382.   1323 Main Street   Fredericksburg   TX     78624
 
 
                       
1383.
  820 Sidney Baker   Suite C   Kerrville   TX     78028  
 
                       
1384.
  Northlake Plaza Shopping Center   2511 Hwy. 281, Suite 600   Marble Falls   TX
    78654  
 
                       
1385.
  270 Oak Street   2nd Floor   Lawrenceville   GA     30045  
 
                       
1386.
  Uniontown Mall   1151 Mall Run Rd.   Uniontown   PA     15401  
 
                        1387.   102 Greene Plaza   Waynesburg   PA     15370  
 
                       
1388.
  Meadowbrook Mall   2399 Meadowbrook Road, T9   Bridgeport   WV     26330  
 
                       
1389.
  New Pointe Plaza   518 Emily Plaza   Clarksburg   WV     26301  
 
                        1390.   2020 Fairmont Avenue   Fairmont   WV     26554  
 
                       
1391.
  Riverview Plaza   1228 N. Route 2   New Martinsville   WV     26155  
 
                        1392.   1111 Van Voorhis Road   Morgantown   WV    
26505  
 
                       
1393.
  Morgantown Mall   9509 Mall Road   Morgantown   WV     26501  
 
                       
1394.
  209 Culpepper Drive   Bardstown Shopping Center   Bardstown   KY     40004  
 
                       
1395.
  399 Campbellsville Bypass   Suite 205   Campbellsville   KY     42718  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 1396.   128
Jamestown Street   Columbia   KY     42728  
 
                       
1397.
  512 East Hwy. 80   Cumberland Square   Somerset   KY     42501  
 
                       
1398.
  212 Skywatch Drive   Kroger Village   Danville   KY     40442  
 
                        1399.   2101 North Dixie Highway Suite 108  
Elizabethtown   KY     42701  
 
                       
1400.
  344 North L. Rogers Wells Blvd.   Barren River Plaza   Glasgow   KY     42141
 
 
                       
1401.
  848 South College Street-Store #7B   Harrodsburg Marketplace   Harrodsburg  
KY     40330  
 
                        1402.   1750 West Highway 192, Ste. 3   London   KY    
40741  
 
                        1403.   167 Walmart Way   Maysville   KY     41056  
 
                        1404.   228 Cumberland Crossing   Monticello   KY    
42633  
 
                       
1405.
  249 Indian Mound Road   Suite 6 - Gateway Plaza   Mt. Sterling   KY     40353
 
 
                       
1406.
  955 North Wilson Road   Unit #A   Radcliff   KY     40160  
 
                        1407.   301 Highland Park Drive   Richmond   KY    
40475  
 
                        1408.   124 South Keeneland Drive   Richmond   KY    
40475  
 
                       
1409.
  868 Eastern Bypass   Richmond Plaza   Richmond   KY     40475  
 
                       
1410.
  2835 S. Highway 27, Ste. 314   Grand Central Place   Somerset   KY     42501  
 
                       
1411.
  718 Dutchess Turnpike   Arlington Square Plaza #2   Poughkeepsie   NY    
12603  
 
                       
1412.
  123 Merchant Place   Suite #8   Cobleskill   NY     12043  
 
                       
1413.
  160 Fairview Avenue   Fairview Plaza   Hudson   NY     12534  
 
                        1414.   612 Ulster Avenue   Kingston   NY     12401  
 
                       
1415.
  1300 Ulster Avenue Suite 234   Hudson Valley Mall   Kingston   NY     12401  
 
                       
1416.
  Crystal Run Galleria   1 Galleria Drive, Space C-115   Middletown   NY    
10941  
 
                        1417.   125 Jefferson Street   Monticello   NY     12701
 
 
                       
1418.
  1404 Union Avenue   Suite 4   Newburgh   NY     12550  
 
                       
1419.
  Southside Mall   5006 State Highway 23   Oneonta   NY     13820  
 
                        1420.   1955 S Road Square   Poughkeepsie   NY     12601
 

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 1421.   2000
South Rd   Poughkeepsie   NY     12601  
 
                       
1422.
  Rt. 6 Towne Plaza   Suite 14   Tunkhannock   PA     18657  
 
                        1423.   RR 5 Box 5002   Towanda   PA     18848  
 
                       
1424.
  61600 Southgate Parkway   Suite 107   Cambridge   OH     43725  
 
                        1425.   328 Bluebell Drive N. W.   New Philadelphia   OH
    44663  
 
                        1426.   3259 Maple Avenue   Zanesville   OH     43701  
 
                        1427.   702 Sheldon Avenue   Houghton   MI     49931  
 
                        1428.   1850 S. Stephenson   Iron Mountain   MI    
49801  
 
                       
1429.
  Midtown Mall   1056 S. Stephenson Avenue   Iron Mountain   MI     49801  
 
                       
1430.
  Country Village   810 Carp River Lane #5   Ishpeming   MI     49849  
 
                        1431.   2172 US 41 West   Marquette   MI     49855  
 
                        1432.   1201 Broadway   Alexandria   MN     56308  
 
                       
1433.
  14039 Edgewood Drive   Suite 106   Baxter   MN     56425  
 
                       
1434.
  14039 Edgewood Drive   Suite 106   Baxter   MN     56425  
 
                       
1435.
  2500 Hannah Ave. N.W.   Unit #1   Bemidji   MN     56601  
 
                        1436.   633 Washington St. NE   Brainerd   MN     56401
 
 
                        1437.   1498 Hwy. 33 South   Cloquet   MN     55720  
 
                        1438.   1265 Highway 10 W   Detroit Lakes   MN     56501
 
 
                       
1439.
  Maple Grove Centre   2520 Maple Grove Road   Duluth   MN     55811  
 
                        1440.   224 East Central Entrance   Duluth   MN    
55811  
 
                        1441.   11 East Superior St.   Duluth   MN     55802  
 
                       
1442.
  11 East Superior St.   (Parking Lease)   Duluth   MN     55802  
 
                       
1443.
  1600 Miller Trunk Hwy   #KI-06   Duluth   MN     55811  
 
                        1444.   1105 W. Lincoln Ave.   Fergus Falls   MN    
56537  
 
                        1445.   1271B S. Pokegma Avenue   Grand Rapids   MN    
55744  

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 1446.   3105
East Beltline Hwy.   Hibbing   MN     55746  
 
                        1447.   120 NE 11th Street   Little Falls   MN     56345
 
 
                        1448.   618 First Street, Ste. 1   Park Rapids   MN    
56470  
 
                       
1449.
  3827 Tower Ave   Suite 1   Superior   WI     54880  
 
                        1450.   910 8th Street   Virginia   MN     55792  
 
                        1451.   2230 Neva Road   Antigo   WI     54409  
 
                        1452.   2302 HWY 53   Chippewa Falls   WI     54729  
 
                        1453.   4620 Golf Road   Eau Claire   WI     54701  
 
                       
1454.
  2741 N. Clairemont Avenue   Suite C -WestRidge Annex   Eau Claire   WI    
54703  
 
                        1455.   2308 Roosevelt Rd.   Marinette   WI     54143  
 
                       
1456.
  2421 Hwy. 25 N - Suite 111   Red Cedar Plaza   Menomonie   WI     54751  
 
                        1457.   48 W. King Street   Rhinelander   WI     54501  
 
                        1458.   2304 S. Main Street   Rice Lake   WI     54868  
 
                        1459.   1043 E. Grand Ave.   Rothschld   WI     54474  
 
                        1460.   186 Woodlawn Drive   Shawano   WI     54166  
 
                        1461.   761 W Beaverbrook Ave   Spooner   WI     54801  
 
                        1462.   4650 Rib Mountain Drive   Wausau   WI     54401
 
 
                        1463.   2456 S. Muskogee Ave   Tahlequah   OK     74464
 
 
                        1464.   1110 S. Olive St.   Cherryvale   KS     67335  
 
                        1465.   1133 North Main St.   Muskogee   OK     74401  
 
                        1466.   800 N Eisenhower Dr.   Beckley   WV     25801  
 
                        1467.   2200 Industrial Park   Morgantown   WV     26501
 
 
                        1468.   2362 Irvine Rd., Suite C   Richmond   KY    
40475  
 
                        1469.   249 North Keenland Dr   Richmond   KY     40475
 
 
                        1470.   249 North Keenland Dr   Richmond   KY     40475
 

 



--------------------------------------------------------------------------------



 



                              Address   City   State   Zip Code 1471.   P.O. Box
1345   Glasgow   KY     42142  
 
                        1472.   121 Southland Dr   Lexington   KY     40503  
 
                        1473.   2927 Ring Road   Elizabethtown   KY     42701  
 
                        1474.   P.O. Box 48106   Newark   NY     07101  
 
                        1475.   189 Freedom Rd   Pleasant Valley   NY     12569
 
 
                        1476.   2456 S. Muskogee Ave   Tahlequah   OK     74464
 
 
                        1477.   1110 S. Olive St.   Cherryvale   KS     67334  

                                              Zip     Address Line 1   Address
Line 2   City   State   Code
1.
  1912 SE Washington   Stonegate Plaza   Bartlesville   OK     74006  
2.
  104 E. Main       Independence   KS     67301  
3.
  2030 North Main       Miami   OK     74354  
4.
  833 S. 2nd       Stillwell   OK     74960  
5.
  1910 S. Muskogee       Tahlequah   OK     74464  
6.
  216 South 7th   Suite 200   Vinita   OK     74301  
7.
  1323 Main Street       Fredericksburg   TX     78624  
8.
  820 Sidney Baker   Suite C   Kerrville   TX     78028  
9.
  Northlake Plaza Shopping Center   2511 Hwy. 281, Suite 600   Marble Falls   TX
    78654  
10.
  270 Oak Street   2nd Floor   Lawrenceville   GA     30045  
11.
  Uniontown Mall   1151 Mall Run Rd.   Uniontown   PA     15401  
12.
  102 Greene Plaza       Waynesburg   PA     15370  
13.
  Meadowbrook Mall   2399 Meadowbrook Road, T9   Bridgeport   WV     26330  
14.
  New Pointe Plaza   518 Emily Plaza   Clarksburg   WV     26301  
15.
  2020 Fairmont Avenue       Fairmont   WV     26554  
16.
  Riverview Plaza   1228 N. Route 2   New Martinsville   WV     26155  
17.
  1111 Van Voorhis Road       Morgantown   WV     26505  
18.
  Morgantown Mall   9509 Mall Road   Morgantown   WV     26501  
19.
  209 Culpepper Drive   Bardstown Shopping Center   Bardstown   KY     40004  
20.
  399 Campbellsville Bypass   Suite 205   Campbellsville   KY     42718  
21.
  128 Jamestown Street       Columbia   KY     42728  
22.
  512 East Hwy. 80   Cumberland Square   Somerset   KY     42501  
23.
  212 Skywatch Drive   Kroger Village   Danville   KY     40442  
24.
  2101 North Dixie Highway Suite 108       Elizabethtown   KY     42701  
25.
  344 North L. Rogers Wells Blvd.   Barren River Plaza   Glasgow   KY     42141
 
26.
  848 South College Street-Store #7B   Harrodsburg Marketplace   Harrodsburg  
KY     40330  
27.
  1750 West Highway 192, Ste. 3       London   KY     40741  
28.
  167 Walmart Way       Maysville   KY     41056  

 



--------------------------------------------------------------------------------



 



                                              Zip     Address Line 1   Address
Line 2   City   State   Code
29.
  228 Cumberland Crossing       Monticello   KY     42633  
30.
  249 Indian Mound Road   Suite 6 - Gateway Plaza   Mt. Sterling   KY     40353
 
31.
  955 North Wilson Road   Unit #A   Radcliff   KY     40160  
32.
  301 Highland Park Drive       Richmond   KY     40475  
33.
  124 South Keeneland Drive       Richmond   KY     40475  
34.
  868 Eastern Bypass   Richmond Plaza   Richmond   KY     40475  
35.
  2835 S. Highway 27, Ste. 314   Grand Central Place   Somerset   KY     42501  
36.
  718 Dutchess Turnpike   Arlington Square Plaza #2   Poughkeepsie   NY    
12603  
37.
  123 Merchant Place   Suite #8   Cobleskill   NY     12043  
38.
  160 Fairview Avenue   Fairview Plaza   Hudson   NY     12534  
39.
  612 Ulster Avenue       Kingston   NY     12401  
40.
  1300 Ulster Avenue Suite 234   Hudson Valley Mall   Kingston   NY     12401  
41.
  Crystal Run Galleria   1 Galleria Drive, Space C-115   Middletown   NY    
10941  
42.
  125 Jefferson Street       Monticello   NY     12701  
43.
  1404 Union Avenue   Suite 4   Newburgh   NY     12550  
44.
  Southside Mall   5006 State Highway 23   Oneonta   NY     13820  
45.
  1955 S Road Square       Poughkeepsie   NY     12601  
46.
  2000 South Rd       Poughkeepsie   NY     12601  
47.
  Rt. 6 Towne Plaza   Suite 14   Tunkhannock   PA     18657  
48.
  RR 5 Box 5002       Towanda   PA     18848  
49.
  61600 Southgate Parkway   Suite 107   Cambridge   OH     43725  
50.
  328 Bluebell Drive N. W.       New Philadelphia   OH     44663  
51.
  3259 Maple Avenue       Zanesville   OH     43701  
52.
  702 Sheldon Avenue       Houghton   MI     49931  
53.
  1850 S. Stephenson       Iron Mountain   MI     49801  
54.
  Midtown Mall   1056 S. Stephenson Avenue   Iron Mountain   MI     49801  
55.
  Country Village   810 Carp River Lane #5   Ishpeming   MI     49849  
56.
  2172 US 41 West       Marquette   MI     49855  
57.
  1201 Broadway       Alexandria   MN     56308  
58.
  14039 Edgewood Drive   Suite 106   Baxter   MN     56425  
59.
  14039 Edgewood Drive   Suite 106   Baxter   MN     56425  
60.
  2500 Hannah Ave. N.W.   Unit #1   Bemidji   MN     56601  
61.
  633 Washington St. NE       Brainerd   MN     56401  
62.
  1498 Hwy. 33 South       Cloquet   MN     55720  
63.
  1265 Highway 10 W       Detroit Lakes   MN     56501  
64.
  Maple Grove Centre   2520 Maple Grove Road   Duluth   MN     55811  
65.
  224 East Central Entrance       Duluth   MN     55811  
66.
  11 East Superior St.       Duluth   MN     55802  
67.
  11 East Superior St.   (Parking Lease)   Duluth   MN     55802  
68.
  1600 Miller Trunk Hwy   #KI-06   Duluth   MN     55811  
69.
  1105 W. Lincoln Ave.       Fergus Falls   MN     56537  
70.
  1271B S. Pokegma Avenue       Grand Rapids   MN     55744  
71.
  3105 East Beltline Hwy.       Hibbing   MN     55746  
72.
  120 NE 11th Street       Little Falls   MN     56345  
73.
  618 First Street, Ste. 1       Park Rapids   MN     56470  
74.
  3827 Tower Ave   Suite 1   Superior   WI     54880  
75.
  910 8th Street       Virginia   MN     55792  
76.
  2230 Neva Road       Antigo   WI     54409  
77.
  2302 HWY 53       Chippewa Falls   WI     54729  

 



--------------------------------------------------------------------------------



 



                                              Zip     Address Line 1   Address
Line 2   City   State   Code
78.
  4620 Golf Road       Eau Claire   WI     54701  
79.
  2741 N. Clairemont Avenue   Suite C -WestRidge Annex   Eau Claire   WI    
54703  
80.
  2308 Roosevelt Rd.       Marinette   WI     54143  
81.
  2421 Hwy. 25 N - Suite 111   Red Cedar Plaza   Menomonie   WI     54751  
82.
  48 W. King Street       Rhinelander   WI     54501  
83.
  2304 S. Main Street       Rice Lake   WI     54868  
84.
  1043 E. Grand Ave.       Rothschld   WI     54474  
85.
  186 Woodlawn Drive       Shawano   WI     54166  
86.
  761 W Beaverbrook Ave       Spooner   WI     54801  
87.
  4650 Rib Mountain Drive       Wausau   WI     54401  

 



--------------------------------------------------------------------------------



 



Schedule 5
INTELLECTUAL PROPERTY

I.   Copyrights and Copyright Licenses: None.   II.   Patents and Patent
Licenses: None.   III.   Trademarks and Trademark Licenses:       Grantor:
American Cellular Corporation       American Cellular Corporation holds a
license to use the Cellular One tradename.

 



--------------------------------------------------------------------------------



 



Schedule 6
BANK ACCOUNTS

              Bank Name   Account Number   Bank Address   City, State & ZIP 1.
  Bank of America   0028 6773 9664   901 Main Street, 10th Floor   Dallas, TX
75202-3714

 